Exhibit 10.1

 

 

 

SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

dated as of

October 9, 2020,

among

GARRETT MOTION INC.,

as the Borrower,

The Lenders Party Hereto,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

 

SECTION 1.01.  

Defined Terms

     1   SECTION 1.02.  

Terms Generally

     40   SECTION 1.03.  

Accounting Terms; GAAP

     41   SECTION 1.04.  

[Reserved]

     41   SECTION 1.05.  

Agreed Guaranty and Security Principles

     41   SECTION 1.06.  

Romanian Terms

     41   SECTION 1.07.  

Luxembourg Terms

     42   SECTION 1.08.  

Australian Code of Banking Practice

     42   SECTION 1.09.  

Change in GAAP

     42   SECTION 1.10.  

Restricted Credit Parties.

     43   SECTION 1.11.  

Delaware LLC Divisions

     43  

ARTICLE II

THE CREDITS

 

SECTION 2.01.  

Commitments

     43   SECTION 2.02.  

Loans and Borrowings

     44   SECTION 2.03.  

Requests for Borrowings

     44   SECTION 2.04.  

[Reserved]

     45   SECTION 2.05.  

[Reserved]

     45   SECTION 2.06.  

Funding of Borrowings

     45   SECTION 2.07.  

Interest Elections

     45   SECTION 2.08.  

Termination of Commitments

     46   SECTION 2.09.  

Repayment of Loans; Evidence of Debt

     47   SECTION 2.10.  

[Reserved]

     47   SECTION 2.11.  

Prepayment of Loans

     47   SECTION 2.12.  

Fees

     49   SECTION 2.13.  

Interest

     49   SECTION 2.14.  

Alternate Rate of Interest

     50   SECTION 2.15.  

Increased Costs

     51   SECTION 2.16.  

Break Funding Payments

     52  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 2.17.  

Taxes

     53   SECTION 2.18.  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs; Allocation of
Payments

     56   SECTION 2.19.  

Mitigation Obligations; Replacement of Lenders

     59   SECTION 2.20.  

Defaulting Lenders

     60   SECTION 2.21.  

[Reserved]

     60   SECTION 2.22.  

Extension of Maturity Date

     60  

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.  

Organization; Powers

     61   SECTION 3.02.  

Authorization; Due Execution and Delivery; Enforceability

     61   SECTION 3.03.  

Governmental Approvals; No Conflicts

     61   SECTION 3.04.  

Financial Condition; No Material Adverse Change

     62   SECTION 3.05.  

Properties

     62   SECTION 3.06.  

Litigation and Environmental Matters

     62   SECTION 3.07.  

Compliance with Laws

     63   SECTION 3.08.  

Sanctions; Anti-Corruption Laws

     63   SECTION 3.09.  

Investment Company Status

     63   SECTION 3.10.  

Federal Reserve Regulations

     63   SECTION 3.11.  

Taxes

     63   SECTION 3.12.  

ERISA

     63   SECTION 3.13.  

Disclosure

     64   SECTION 3.14.  

Subsidiaries

     64   SECTION 3.15.  

[Reserved]

     64   SECTION 3.16.  

[Reserved]

     64   SECTION 3.17.  

Collateral Matters

     64   SECTION 3.19.  

Centre of Main Interest

     65  

ARTICLE IV

CONDITIONS

 

SECTION 4.01.  

Effective Date

     65   SECTION 4.02.  

Effective Date and Delayed Draw Borrowing Date

     68  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

ARTICLE V

AFFIRMATIVE COVENANTS

 

SECTION 5.01.  

Financial Statements and Other Information

     69   SECTION 5.02.  

Notices of Material Events

     71   SECTION 5.03.  

Information Regarding Collateral

     71   SECTION 5.04.  

Existence; Conduct of Business

     71   SECTION 5.05.  

Payment of Taxes

     72   SECTION 5.06.  

Maintenance of Properties

     72   SECTION 5.07.  

Insurance

     72   SECTION 5.08.  

Swiss Tax

     72   SECTION 5.09.  

Books and Records; Inspection and Audit Rights

     73   SECTION 5.10.  

Compliance with Laws

     73   SECTION 5.11.  

Use of Proceeds

     73   SECTION 5.12.  

Additional Subsidiaries

     74   SECTION 5.13.  

Further Assurances

     74   SECTION 5.14.  

Credit Ratings

     74   SECTION 5.15.  

Post-Effective Date Matters

     75   SECTION 5.16.  

Budget and Variances.

     75   SECTION 5.17.  

Status Updates

     76   SECTION 5.18.  

Adequate Protection Payments

     76  

ARTICLE VI

NEGATIVE COVENANTS

 

SECTION 6.01.  

Indebtedness; Certain Equity Securities

     76   SECTION 6.02.  

Liens

     79   SECTION 6.03.  

Fundamental Changes

     81   SECTION 6.04.  

Investments, Loans, Advances, Guarantees and Acquisitions

     81   SECTION 6.05.  

Asset Sales

     84   SECTION 6.06.  

Sale and Leaseback Transactions

     86   SECTION 6.07.  

Hedging Agreements

     86   SECTION 6.08.  

Restricted Payments; Certain Payments of Indebtedness

     86   SECTION 6.09.  

Transactions with Affiliates

     87   SECTION 6.10.  

Restrictive Agreements

     87  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 6.11.  

Amendment of Material Documents, Etc

     88   SECTION 6.12.  

[Reserved]

     88   SECTION 6.13.  

[Reserved]

     88   SECTION 6.14.  

Changes in Fiscal Periods

     88   SECTION 6.15.  

[Reserved]

     88   SECTION 6.16.  

Limitation on Activities

     88   SECTION 6.17.  

[Reserved]

     89   SECTION 6.18.  

IFRS Equity Amount

     89   SECTION 6.19.  

Orders

     89   SECTION 6.20.  

Insolvency Proceeding Claims

     90   SECTION 6.21.  

Bankruptcy Actions

     90  

ARTICLE VII

EVENTS OF DEFAULT

 

SECTION 7.01.  

Events of Default

     90   SECTION 7.02.  

License; Access; Cooperation

     94  

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.  

Appointment and Other Matters

     95   SECTION 8.02.  

Administrative Agent’s Reliance, Indemnification, Etc

     98   SECTION 8.03.  

Successor Administrative Agent

     99   SECTION 8.04.  

Acknowledgements of Lenders

     100   SECTION 8.05.  

Collateral Matters

     100   SECTION 8.06.  

Certain ERISA Matters

     102  

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01.  

Notices

     103   SECTION 9.02.  

Waivers; Amendments

     105   SECTION 9.03.  

Expenses; Indemnity; Damage Waiver

     107   SECTION 9.04.  

Successors and Assigns

     109   SECTION 9.05.  

Survival

     113   SECTION 9.06.  

Counterparts; Integration; Effectiveness

     114  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 9.07.  

Severability

     114   SECTION 9.08.  

Right of Setoff

     114   SECTION 9.09.  

Governing Law; Jurisdiction; Consent to Service of Process

     114   SECTION 9.10.  

WAIVER OF JURY TRIAL

     115   SECTION 9.11.  

Headings

     116   SECTION 9.12.  

Confidentiality

     116   SECTION 9.13.  

Interest Rate Limitation

     117   SECTION 9.14.  

Release of Liens and Guarantees

     117   SECTION 9.15.  

USA PATRIOT Act Notice

     117   SECTION 9.16.  

No Fiduciary Relationship

     117   SECTION 9.17.  

Non-Public Information

     118   SECTION 9.18.  

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     118   SECTION 9.19.  

[Reserved]

     119   SECTION 9.20.  

Swiss Limitations

     119   SECTION 9.21.  

Romanian Standard Clauses

     121   SECTION 9.22.  

Judgment Currency

     121   SECTION 9.23.  

DIP Order Controls.

     122   SECTION 9.24.  

Acknowledgement Regarding any Supported QFCs.

     122  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01 — Agreed Guaranty and Security Principles Schedule 1.02 — Material
Real Property and Mortgaged Property Schedule 1.03 — Non-U.S. Security Documents
and Non-U.S. Local Counsel Schedule 2.01 — Commitments Schedule 3.14 —
Subsidiaries Schedule 5.15 — Post-Closing Undertakings Schedule 6.01 — Existing
Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing Investments
Schedule 6.05 — Proposed Asset Sales Schedule 6.10 — Existing Restrictions

EXHIBITS:

 

Exhibit A

  

— Form of Assignment and Assumption

Exhibit B

  

— [Reserved]

Exhibit C

  

— Form of U.S. Collateral Agreement

Exhibit D

  

— [Reserved]

Exhibit E

  

— Form of Guarantee Agreement

Exhibit F

  

— [Reserved]

Exhibit G

  

— [Reserved]

Exhibit H

  

— [Reserved]

Exhibit I

  

— Form of Maturity Date Extension Request

Exhibit J-1

  

— Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-2

  

— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-3

  

— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-4

  

— Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit K

  

—[Reserved]

Exhibit L

  

— Form of Borrowing Request

 

i



--------------------------------------------------------------------------------

SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of
October 9, 2020 (this “Agreement”), among GARRETT MOTION INC., a Delaware
corporation (the “Borrower”), each lender party hereto from time to time
(collectively, the “Lenders” and each individually, a “Lender”) and CITIBANK,
N.A., as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).

On September 20, 2020 (the “Petition Date”), each of the Loan Parties (together
with any of its subsidiaries that are or become debtors under the Chapter 11
Cases (as defined below), collectively, the “Debtors” and each individually, a
“Debtor”) commenced Chapter 11 Case Nos. 20-12211 through 12247, as
administratively consolidated as Chapter 11 Case No. 20-12212 (collectively, the
“Chapter 11 Cases” and each individually, a “Chapter 11 Case”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”). The Debtors continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code.

Prior to the Petition Date, certain Lenders provided financing to certain
subsidiaries of the Borrower pursuant to that certain Credit Agreement, dated as
of September 27, 2018 (as amended by that certain First Amendment to Credit
Agreement, dated as of June 12, 2020, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time through the
Petition Date, the “Pre-Prepetition Credit Agreement” and the obligations
thereunder, the “Pre-Petition Obligations”), by and among the Borrower, as
holdings, certain subsidiaries of the Borrower, as the borrowers, the lenders
from time to time party thereto (the “Pre-Petition Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent for the Pre-Petition
Lenders (in such capacity and together with any successors in such role, the
“Pre-Petition Administrative Agent”), and the other parties thereto.

The Borrower has requested, and, upon the terms set forth in this Agreement, the
Lenders have agreed to make available to the Borrower, a senior secured
super-priority term loan facility in an aggregate principal amount of
$250,000,000 (the “DIP Term Loan Facility”), to fund the costs and expenses
related to the Chapter 11 Cases and the general corporate purposes and working
capital requirements of the Debtors during the pendency of the Chapter 11 Cases,
solely pursuant to and in accordance with this Agreement and the Approved
Budget.

Subject to the terms of the DIP Order (as defined below) and this Agreement, the
Borrower and the Guarantors have agreed to secure all of their Obligations under
the Loan Documents by granting to the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, a security interest in
and lien upon substantially all of their existing and after-acquired personal
property.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:



--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Disclosure Statement” means the disclosure statement of the Borrower
in respect of the Acceptable Plan, including all exhibits and schedules thereto,
as may be amended from time to time, in form and substance reasonably
satisfactory to the Borrower and the Required Lenders, as approved or ratified
by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.

“Acceptable Plan” means (a) the plan of reorganization contemplated by the RSA,
(b) a substantially similar chapter 11 plan acquisition of substantially all of
the assets of the Debtors that provides equal or more favorable plan treatment
of the Pre-Petition Lenders, or (c) another chapter 11 plan of reorganization
that pays the Pre-Petition Lenders in full in cash on the Plan Effective Date;
provided, that no chapter 11 plan shall be an Acceptable Plan unless it is
expected to be consummated prior to the Maturity Date (for the avoidance of
doubt, as may be extended pursuant to Section 2.22) and is not in any other
manner adverse to the Pre-Petition Lenders (in their capacities as such) when
compared to the plan of reorganization contemplated by the RSA.

“Actual Disbursements” means, with respect to any period, the amount of the
actual operating disbursements set forth in the Approved Budget as then in
effect but excluding professional fees and expenses, Adequate Protection
Payments, debt service costs and settlement and other costs associated with
hedging and derivative instruments paid by the Debtors in the applicable period.

“Ad Hoc Group Advisors” means Gibson, Dunn & Crutcher LLP as legal counsel to
the Ad Hoc Group (as defined in the DIP Order), PJT Partners LP as financial
advisor to the Ad Hoc Group and one local counsel (in each applicable material
jurisdiction) engaged by the Ad Hoc Group.

“Adequate Protection Payments” has the meaning assigned to such term in
Section 5.18.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (i) the LIBO Rate for dollars for such Interest
Period (or such date, as applicable) multiplied by (ii) the Statutory Reserve
Rate. Notwithstanding the foregoing, in no event shall the Adjusted LIBO Rate at
any time be less than 1.00% per annum.

“Administrative Agent” means Citibank, N.A. (including its branches and Related
Parties), in its capacity as administrative agent and collateral agent hereunder
and under the other Loan Documents, and its successors in such capacity as
provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

“Agreed Guaranty and Security Principles” means those principles set forth on
Schedule 1.01 or as such principles may be supplemented or modified from time to
time.

“Agreement” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.22.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the applicable
LIBO Screen Rate (or if that LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than 2.00%, such rate shall be deemed
to be 2.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, and regulations of any Governmental
Authority applicable to the Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including, but not limited to,
the Irish Criminal Justice (Corruption Offences) Act 2018 and the Irish
Protected Disclosures Act 2014.

“Applicable Parties” has the meaning given to such term in Section 9.01(d)(iii).

“Applicable Rate” means, (x) prior to March 31, 2021, 4.50% per annum in the
case of Eurocurrency Loans and 3.50% per annum in the case of ABR Loans and
(y) following March 31, 2021, if the Maturity Date has been extended pursuant to
a Maturity Date Extension Request pursuant to Section 2.22, 5.50% per annum in
the case of Eurocurrency Loans and 4.50% per annum in the case of ABR Loans.

“Approved Budget” means (x) the Initial DIP Budget or (y) the then most current
DIP budget prepared by the Borrower and consented to by the Required Lenders
pursuant to, and in accordance with, Section 5.16, as applicable.

“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited combined balance sheet of the
Borrower dated December 31, 2019, and the related audited combined statement of
operations, comprehensive income, equity (deficit) and cash flows as of and for
the fiscal year ended December 31, 2019, audited and reported on by Deloitte &
Touche, LLP.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Acts” means the Corporations Act 2001 (Cth) of
Australia.

“Australian PPSA” means Personal Property Securities Act 2009 (Cth) and any
regulations in force at any time under the PPSA, including the Personal Property
Securities Regulations 2010 (Cth).

“Avoidance Action” means all causes of action arising under Section 542, 544,
545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the Bankruptcy Code and any
proceeds therefrom.

“Back to Back Arrangements” means any “back to back” transactions between the
Borrower or any Subsidiary, in connection with facilitating any Hedging
Agreements (provided that, for such arrangements to constitute Back to Back
Arrangements, such arrangements must be settled in cash, which for this purpose
shall include netting of obligations, within five Business Days of any
corresponding settlement with the third party counterparty to such Hedging
Agreement).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute and all rules and regulations promulgated
thereunder.

“Bankruptcy Court” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy, insolvency proceeding or Bail-in Action, or
has had a receiver,

 

4



--------------------------------------------------------------------------------

conservator, trustee, administrator, custodian, examiner, Examiner, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, in the good faith determination of
the Administrative Agent, has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment or has become the subject of a Bail-In Action; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority; provided further that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent expressly required by 31 C.F.R. §
1010.230 (“Beneficial Ownership Regulation”).

“Beneficial Ownership Regulation” has the meaning specified in the definition of
Beneficial Ownership Certification.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Bid Procedures Motion” means a motion, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, seeking entry
of the Bid Procedures Order providing for, among other things, approval of
procedures governing the sale and marketing process for all or substantially all
of the assets of the Company and designating a stalking horse(s) with customary
stalking horse bid protections.

“Bid Procedures Order” means an order of the Bankruptcy Court, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, approving the Bid Procedures Motion.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit L (or in such other form as may be approved by the Administrative Agent
and otherwise consistent with the requirements of Section 2.03).

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City and Zurich, Switzerland are
authorized or required by law to remain closed.

“Budgeted Disbursements” means, with respect to any period, the amount that
corresponds to the line item for total disbursements (or equivalent term) as set
forth in the Approved Budget as then in effect including, as a separate line
item or line items, the professional fees and expenses, Adequate Protection
Payments and settlement and other costs associated with foreign exchange hedging
and derivative instruments paid by the Debtors in the applicable period.

“Budget Variance Report” means a report in form reasonably satisfactory to the
Required Lenders provided by the Borrower to the Administrative Agent showing,
in each case, on a cumulative basis for the prior four week period, the Actual
Disbursements of the Borrower and its Subsidiaries as of the last day of the
Variance Testing Period then most recently ended, noting therein (i) all
variances, on a cumulative basis, from the amounts set forth for such period in
the Approved Budget as in effect for such period, (ii) containing explanations
for all material variances, if any, setting forth the actions which the Borrower
has taken or intends to take with respect thereto, to the extent such variance
is within the Borrower’s control, and (iii) certifying compliance or
non-compliance in such Variance Testing Period with the Permitted Variances.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Carve-Out” has the meaning assigned to such term in the DIP Order.

“Centre of Main Interest” means “centre of main interest” as that term is used
in Article 3(1) of the Insolvency Regulation.

“Change in Control” means (a) the Borrower ceases to own, directly or indirectly
through one or more Intermediate Holdcos, all of the Equity Interests of U.S.
HoldCo 1; (b) U.S. HoldCo 1 ceases to own, directly or indirectly, all of the
Equity Interests of U.S. HoldCo 2 and LuxCo 1; (c) LuxCo 2 ceases to be a direct
wholly owned Subsidiary of LuxCo 1; (d) LuxCo 3 ceases to be a direct wholly
owned Subsidiary of LuxCo 2; or (e) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of 35% or more
of the voting Equity Interests in the Borrower.

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act and (ii) the phrase Person
or “group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline

 

6



--------------------------------------------------------------------------------

or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives promulgated thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Chapter 11 Cases” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Chapter 11 Plan” means an Acceptable Plan confirmed by an order (in form and
substance reasonably satisfactory to the Required Lenders) of the Bankruptcy
Court under the Chapter 11 Cases, as such plan of liquidation or reorganization
may be modified, altered, amended or otherwise changed or supplemented with the
prior written consent of the Required Lenders.

“Chapter 11 Plan Disclosure Statement” means a disclosure statement to accompany
the Chapter 11 Plan and provide adequate information to voting creditors as
provided by section 1125(a)(1) in the Bankruptcy Code.

“Charges” has the meaning assigned to such term in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the “DIP Collateral” as defined in the DIP Order and shall
include any and all assets, whether real or personal, tangible or intangible, on
which Liens are granted or purported to be granted pursuant to the Security
Documents as security for the Obligations, but excluding, for the avoidance of
doubt, the Excluded Property.

“Collateral and Guarantee Requirement” means, at any time and, in the case of
Non-U.S. Loan Parties, subject to the Agreed Guaranty and Security Principles in
all respects, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
other Loan Party (i) a counterpart of each Security Document to which such
Person is a party duly executed and delivered on behalf of such Person or
(ii) in the case of any Subsidiary that becomes a Loan Party after the Effective
Date, (A) if such Subsidiary is a U.S. Subsidiary, a supplement to the U.S.
Collateral Agreement in substantially the form attached as Exhibit I thereto, a
supplement to the Guarantee Agreement in substantially the form attached as
Exhibit I thereto, and other security documents reasonably requested by the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Documents in effect on the
Effective Date), duly executed and delivered on behalf of such Person, in each
case, together with documents of the type referred to in Sections 4.01(b) and
(c) with respect to such Person and (B) if such Subsidiary is a Non-U.S.
Subsidiary, subject to the Agreed Guaranty and Security Principles, a supplement
to each applicable Non-U.S. Security Document and other local law security
documents reasonably requested by the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Documents in effect on the Effective Date), duly executed and
delivered on behalf of such Person, in each case, together with documents of the
type referred to in Sections 4.01(b) and (c) with respect to such Person;
provided that any such obligation arising under this definition (including
paragraph (b)

 

7



--------------------------------------------------------------------------------

below) in respect of an entity organized or incorporated in Australia shall be
subject to prior completion of any and all applicable steps and procedures
required pursuant to the Australian Corporations Act in respect of the provision
of financial assistance (where applicable), it being understood that such steps
shall be completed no later than 90 days after the obligation has arisen for any
such entity organized or incorporated in Australia to comply with the relevant
Collateral and Guarantee Requirement;

(b) subject to, in the case of Non-U.S. Loan Parties, the Agreed Guaranty and
Security Principles, (i) all Indebtedness of the Borrower and each Subsidiary
that is owing to any Loan Party that is evidenced by a Global Intercompany Note
shall be Collateral pursuant to the applicable Security Documents; and (ii) all
other Indebtedness of the Borrower or any Person that is a wholly owned
Subsidiary of the Borrower in a principal amount of €5,000,000 or more that is
owing to any Loan Party shall be evidenced by a promissory note and shall be
Collateral pursuant to the applicable Security Documents;

(c) subject to the Agreed Guaranty and Security Principles with respect to the
Non-U.S. Loan Parties, if requested by the Administrative Agent (at the
direction of the Required Lenders), the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property (provided
that if the Mortgaged Property is in a jurisdiction that imposes a mortgage
recording or similar tax on the amount secured by such Mortgage, then the amount
secured by such Mortgage shall be limited to the fair market value, as
reasonably determined by the Borrower in good faith, of such Mortgaged
Property), (ii) with respect to U.S. Mortgages, a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
to the extent available in the applicable jurisdiction at commercially
reasonable rates (it being agreed that the Administrative Agent shall accept
zoning reports from a nationally recognized zoning company in lieu of zoning
endorsements to such title insurance policies), in an amount equal to the fair
market value of such Mortgaged Property as reasonably determined by the Borrower
in good faith, provided that in no event will the Borrower be required to obtain
independent appraisals or other third-party valuations of such Mortgaged
Property, unless required by FIRREA or other applicable law, provided, however,
the Borrower shall provide to the title company such supporting information with
respect to its determination of Fair Market Value as may be reasonably required
by the title company, (iii) with respect to each Mortgaged Property located in
the United States, a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance, which, if applicable,
shall be duly executed by the applicable Loan Party relating to such Mortgaged
Property), and, if any such Mortgaged Property is located in an area determined
by the Federal Emergency Management Agency to have special flood hazards,
evidence of such flood insurance as may be required under applicable law,
including Regulation H of the Board of Governors and (iv) such customary surveys
(or existing surveys together with no-change affidavits of such Mortgaged
Property or survey alternatives, including express maps), abstracts, title
documents and other documents as the Administrative Agent or the Required
Lenders may reasonably request with respect to any such Mortgage or Mortgaged
Property; provided that (x) the requirements of the foregoing clauses (i), (ii),
(iv) and (v) shall be completed in accordance with Section 5.15, and (y) no
delivery of new surveys shall be required for any Mortgaged Property where the
title company will issue a lender’s title policy with the standard survey
exception omitted from such title policy and affirmative endorsements that
require a survey;

 

8



--------------------------------------------------------------------------------

(d) all financing statements and other appropriate filings or recordings,
including Uniform Commercial Code financing statements (and the equivalent
thereof in any applicable jurisdiction), required by law or specified in the
Security Documents to be filed, registered or recorded on the Effective Date
shall have been so filed, register delivered to the Administrative Agent for
such filing, registration or recording; and

(e) except as otherwise provided for in the Security Documents, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with the execution and delivery of all Security Documents to which it
is a party, the performance of its obligations thereunder and the granting by it
of the Liens thereunder.

Notwithstanding anything to the contrary, subject to the proviso set forth in
the following sentence, no U.S. Loan Party shall be required, nor shall the
Administrative Agent be authorized, (i) to perfect pledges, security interests
and mortgages of Collateral of U.S. Loan Parties by any means other than by
(A) filings pursuant to the Uniform Commercial Code, in the office of the
Secretary of State (or similar central filing office) of the relevant
jurisdiction where the grantor is located (as determined pursuant to the Uniform
Commercial Code) and filings in the applicable real estate records with respect
to Mortgaged Properties, (B) filings in the United States Patent and Trademark
Office and the United States Copyright Office with respect to intellectual
property as expressly required in the U.S. Security Documents, (C) delivery to
the Administrative Agent to be held in its possession of the Global Intercompany
Note and all Collateral consisting of intercompany notes in a principal amount
of €5,000,000 or more, owed by a single obligor, stock certificates of
Subsidiaries and instruments, in each case as expressly required in the Security
Documents and (D) means of the DIP Order or (ii) to enter into any control
agreement with respect to any cash and Permitted Investments, other deposit
accounts, securities accounts or commodities accounts, in each case to the
extent in the name of otherwise held or located in the United States. For the
avoidance of doubt, and notwithstanding anything to the contrary, including the
foregoing, no actions (including filings or searches) shall be required in order
to perfect any security interest in any intellectual property assets of any Loan
Parties (whether a U.S. Loan Party or a non-U.S. Loan Party), that are located,
protected or arising under the laws of any jurisdiction outside of the United
States (including any intellectual property registered or applied-for, or
otherwise located, protected or arising under the laws of any jurisdiction
outside the United States). Notwithstanding the foregoing, no perfection steps
shall be required to be taken in any jurisdiction other than the United States
(or any state thereof), Luxembourg, Switzerland, Japan, Mexico, Romania and
Slovakia.

“Commitment” means with respect to any Lender, such Lender’s Initial Commitment
or such Lender’s Delayed Draw Commitment, as the context may require. The
aggregate amount of the Commitments as of the Effective Date is $250,000,000, as
set forth on Schedule 2.01.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender by means of electronic communications pursuant to Section 9.01,
including through the Platform.

“Confirmation Order” means, the order of the Bankruptcy Court confirming the
Acceptable Plan in the Chapter 11 Cases in form and substance reasonably
satisfactory to the Required Lenders.

 

9



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Credit Party” means the Administrative Agent and each other Lender.

“Debtor” and “Debtors” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent or (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding

 

10



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20) upon delivery of written notice of such determination
to the Borrower and each other Lender.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Delayed Draw Borrowing Date” means the date on which the Delayed Draw Term Loan
is made, which shall be no earlier than the date of entry of the Final Order by
the Bankruptcy Court.

“Delayed Draw Commitment” means, with respect to each Lender, the commitment of
such Lender to make the Delayed Draw Term Loan to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, as applicable, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate amount of the Lenders’
Delayed Draw Commitments on the Effective Date is $150,000,000.

“Delayed Draw Term Loan” has the meaning provided in Section 2.01.

“DIP Order” means the Interim Order and, upon entry thereof, the Final Order.

“DIP Term Loan Facility” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Disclosure Statement Order” means the order of the Bankruptcy Court approving
the Acceptable Disclosure Statement pursuant to section 1125 of the Bankruptcy
Code.

“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Obligations, termination of the Commitments
or (ii) upon a “change in control” or asset sale or casualty or condemnation
event; provided that any payment required pursuant to this clause (ii) shall be
subject to the prior repayment in full of the Obligations, and termination of
the Commitments or (b) is convertible or exchangeable, automatically or at the
option of any holder thereof, into (i) any Indebtedness (other than any
Indebtedness described in clause (i) of the definition thereof) or (ii) any
Equity Interests or other assets other than Qualified Equity Interests, in each
case at any time prior to the date that is 91 days after the Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof);
provided that an Equity Interest in any Person that is issued to any employee or
to any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Disqualified Institution” means (i) (x) the competitors of the Borrower and its
subsidiaries identified to the Administrative Agent from time to time on three
Business Days’ prior

 

11



--------------------------------------------------------------------------------

written notice at the email address provided by the Administrative Agent from
time to time and (y) the banks, financial institutions and other institutional
lenders and persons, in each case set forth in a list provided to the
Administrative Agent prior to the Effective Date and (ii) any of their
Affiliates that are clearly identifiable solely on the basis of such Affiliates’
name (other than any such Affiliates that are primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans in the ordinary
course of their business and with respect to which no competitor so identified
by you possesses the power, directly or indirectly, to direct or cause the
investment policies of such entity) (provided that the exclusion as to
Disqualified Institutions shall not apply retroactively to disqualify any entity
that has previously acquired an assignment or participation interest in the
Loans to the extent such entity was not a Disqualified Institution at the time
of the applicable assignment or participation, as the case may be).

“dollars” or “$” refers to lawful currency of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means October 9, 2020.

“Effective Date Loan Documents” means, collectively, the Guarantee Agreement,
the U.S. Collateral Agreement and each Non-U.S. Security Document identified as
an “Effective Date Loan Document” on Part A of Schedule 1.03.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Borrower, any Subsidiary, or any other
Affiliate of the Borrower and to the extent posted to or otherwise made
available to the Lenders, a Disqualified Institution.

“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any Hazardous Material
or (d) health and safety matters, to the extent relating to the exposure to
Hazardous Materials.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder,

 

12



--------------------------------------------------------------------------------

(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
legally binding contract or agreement or other legally binding consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4)(A) of the Code), (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan under Section 4041 or 4041(A) of ERISA,
respectively, (f) the receipt by the Borrower or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan under Section 4041 or 4041A of ERISA, respectively, or to
appoint a trustee to administer any Plan, (g) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or (i) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

13



--------------------------------------------------------------------------------

“Examiner” has the meaning given to that term in Section 2 of the Irish
Companies Act 2014 and “Examinership” shall be construed accordingly.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Property” means (a) any assets or property of any Non-U.S. Loan Party
that is excluded from the Collateral due to the Agreed Guaranty and Security
Principles and (b) the following assets and property of any U.S. Loan Party (or,
with respect to clause (i) below, any Loan Party): (i) “margin stock” (within
the meaning of Regulation U), and pledges and security interests prohibited by
applicable law, rule or regulation; (ii) Equity Interests in any Person other
than wholly owned Subsidiaries to the extent the pledge thereof is not permitted
by the terms of such Person’s organizational documents, joint venture documents
or similar contractual obligations; (iii) assets to the extent a security
interest in such assets would result in material adverse tax consequences to the
Borrower and its Subsidiaries (as determined by the Borrower in its reasonable
judgment in consultation with the Administrative Agent and as consented to by
the Required Lenders (such consent not to be unreasonably withheld, conditioned
or delayed)); (iv) rights, title or interest in any lease, license, sublicense
or other agreement or in any equipment or property subject to a purchase money
security interest, capitalized lease obligation or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license, sublicense or agreement or purchase money arrangement,
capitalized lease obligation or similar arrangement or require the consent of
any Person or create a right of termination in favor of any other party thereto
(other than a Loan Party or any of its subsidiaries) after giving effect (x) to
the applicable anti-assignment provisions of the Uniform Commercial Code or
equivalent law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or
equivalent law notwithstanding such prohibition and (y) the Bankruptcy Code so
long as any such lease, license, sublicense or agreement or purchase money
arrangement, capitalized lease obligation or similar arrangement was not entered
into in contemplation of any such restriction in the Bankruptcy Code; (v) assets
that are prohibited by applicable law, rule or regulation or require
governmental (including regulatory) consent, approval, license or authorization
to pledge such asset; (vi) any intent-to-use trademark application filed in the
United States Patent and Trademark Office pursuant to Section 1(b) of the Lanham
Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement of
Use” and issuance of a “Certificate of Registration” pursuant to Section 1(d) of
the Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby
such intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act and any other
intellectual property in any jurisdiction where such pledge or security interest
would cause the invalidation or abandonment of such intellectual property under
applicable law; (vii) [reserved]; (viii) [reserved]; (ix) [reserved]; (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in favor of the Administrative Agent in such
licenses, franchises, charters or authorizations are prohibited or restricted
thereby or under applicable law, other than to the extent such prohibition or
limitation is rendered ineffective under the Uniform Commercial Code, the
Bankruptcy Code, other applicable insolvency laws or other applicable
requirements of law; provided that in the event of the termination or
elimination of any such prohibition or restriction contained in any applicable
license, franchise, charter or authorization or applicable law, a security
interest in such licenses, franchises, charters or authorizations shall be
automatically and simultaneously granted under the applicable Security Documents
and such license, franchise, charter or authorization shall be included as
Collateral; (xi) [reserved] and (xii) [reserved]; provided, however, that
Excluded Property referred to in the foregoing clauses (i) through (xii) shall
not include any Proceeds, substitutions or replacements of any Excluded Property
(unless such Proceeds, substitutions or replacements would otherwise

 

14



--------------------------------------------------------------------------------

constitute Excluded Property referred to above). Notwithstanding anything herein
to the contrary, in no circumstances shall any collateral with respect to the
Pre-Petition Credit Agreement constitute Excluded Property hereunder.

“Excluded Subsidiary” shall mean (a) [reserved], (b) [reserved], (c) each
Subsidiary that is prohibited by any applicable law, regulation or contract to
provide the Guarantee required by the Collateral and Guarantee Requirement (so
long as any such contractual restriction is not incurred in contemplation of
such Person becoming a Subsidiary) (unless such prohibition is removed or any
necessary consent, approval, waiver or authorization has been received), or
would require governmental (including regulatory) consent, approval, license or
authorization to provide such Guarantee, unless such consent, approval, license
or authorization has been received (and for so long as such restriction or any
replacement or renewal thereof is in effect), (d) [reserved], (e) [reserved],
(f) any Subsidiary to the extent that the guarantee of the Obligations by such
Subsidiary would result in material adverse tax or accounting consequences (as
determined by the Borrower in its reasonable judgment in consultation with the
Administrative Agent and as consented to by the Required Lenders (such consent
not to be unreasonably withheld, conditioned or delayed)), (g) [reserved], (h)
[reserved], (i) [reserved] or (j) [reserved]. Notwithstanding anything to the
contrary, none of the Intermediate Holdcos shall constitute an Excluded
Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b) or 9.02(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f), (d) any U.S. Federal withholding Taxes imposed under
FATCA, (e) [reserved], (f) withholding Taxes required by virtue of the so called
Luxembourg Relibi law dated 23 December 2005, as amended and (g) any Tax
withholding or deduction arising as a result of a notice or direction under
section 260-5 of Schedule 1 to the Taxation Administration Act 1953 (Cth) of
Australia, or under section 255 of the Income Tax Assessment Act 1936 (Cth) of
Australia or under other similar legislation (as applicable).

“Existing Maturity Date” has the meaning assigned to such term in Section 2.22.

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more

 

15



--------------------------------------------------------------------------------

onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention entered into in connection with the implementation of such Sections
of the Code (or any such amended or successor version thereof).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Fee Letter” means the Fee Letter, dated September 7, 2020, between the
Administrative Agent and the Borrower.

“Final Order” means an order entered by the Bankruptcy Court approving the DIP
Term Loan Facility and the adequate protection arrangements for the benefit of
the Pre-Petition Lenders, including the Adequate Protection Payments, in each
case, on a final basis under the Bankruptcy Code, which order shall be in form
and substance satisfactory to the Required Lenders (as such order may be
amended, modified or extended in a manner reasonably satisfactory to the
Required Lenders), which order has not been reversed or stayed or is otherwise
subject to a timely filed motion for a stay, rehearing, reconsideration, appeal
or any other review without the written consent of the Required Lenders.

“Financial Officer” means, with respect to any Person, a managing director,
director, the chief executive officer, president, member of the board of
directors of a Loan Party, Class A Manager and Class B Manager (and any other
manager in similar capacity) in the case of any Person organized under the laws
of the Grand Duchy of Luxembourg, and with respect to certain limited liability
companies that do not have officers, the manager, sole member, managing member
or general partner thereof, the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of such Person, or any
other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller, but in any event, with respect to financial matters, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person, or any other officer of such Person performing the duties that are
customarily performed by a chief financial officer, principal accounting
officer, treasurer or controller.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions under Requirements of Law or
by the terms of such Foreign Pension Plan; (b) the failure to register or loss
of good standing with applicable regulatory authorities of any such Foreign
Pension Plan required to be registered; (c) the failure of any Foreign Pension
Plan to comply with any material Requirements of Law or with the material terms
of such Foreign Pension Plan; or (d) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan, in
each case, which would reasonably be expected to result in the Borrower or any
Subsidiary becoming subject to a material funding or contribution obligation
with respect to such Foreign Pension Plan.

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any plan, trust, insurance contract, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees or other service providers
of the Borrower or such Subsidiaries, as applicable, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(c).

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time (unless the Borrower elects to change to
IFRS pursuant to Section 1.09, upon the effective date of which GAAP shall
subsequently refer to IFRS); provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Global Intercompany Note” means the global intercompany note substantially in
the form attached to the Pre-Petition Credit Agreement pursuant to which
intercompany obligations and advances owed by any Loan Party are subordinated to
the Obligations and which are subject to the terms set out in the Pre-Petition
Intercreditor Agreement as Intra-Group Indebtedness (as defined in the
Pre-Petition Intercreditor Agreement).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court (including
the Bankruptcy Court), central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies exercising
such powers or functions, such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term

 

17



--------------------------------------------------------------------------------

“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Borrower)). The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement dated as of October 9, 2020
by and among the Administrative Agent and the Loan Parties from time to time
party thereto, substantially in the form of Exhibit E, as may be amended,
restated, amended and restated, supplemented or modified from time to time.

“Guarantor” means each Loan Party, other than the Borrower, and any other Person
that becomes a party to the Guarantee Agreement from time to time.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold, or any or materials or substances which are
defined or regulated as “toxic,” or “hazardous,” or words of similar import,
pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Hedging Agreement.

“Honeywell” means Honeywell International Inc., a Delaware corporation.

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“IFRS Equity Amount” means the amount of equity capital of the Borrower as
reflected in its year-end consolidated financial statements, determined in
accordance with IFRS.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations

 

18



--------------------------------------------------------------------------------

of such Person in respect of the deferred purchase price of property or services
(excluding (x) trade accounts payable and other accrued or cash management
obligations, in each case incurred in the ordinary course of business, (y) any
earn-out obligation until after becoming due and payable and shown as a
liability on the balance sheet of such Person in accordance with GAAP and
(z) Taxes and other accrued expenses), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) net obligations of such Person
under any Hedging Agreement and (k) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests; provided that the term “Indebtedness” shall not include
(A) deferred or prepaid revenue, (B) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty, indemnity or
other unperformed obligations of the seller, (C) any obligations attributable to
the exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (D) obligations
in respect of any residual value guarantees on equipment leases, (E) any
take-or-pay or similar obligation to the extent such obligation is not shown as
a liability on the balance sheet of such Person in accordance with GAAP and
(F) asset retirement obligations and obligations in respect of reclamation and
workers’ compensation (including pensions and retiree medical care). The amount
of Indebtedness of any Person for purposes of clause (e) above shall (unless
such Indebtedness has been assumed by such Person or such Person has otherwise
become liable for the payment thereof) be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. For the avoidance of doubt, payment obligations under the Indemnity
Documents and the Tax Matters Agreement, in each case, shall not constitute
Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Indemnity Agreement” means the Indemnification and Reimbursement Agreement
dated as of September 12, 2018 among Honeywell ASASCO Inc., as Payor, Honeywell
ASASCO 2, Inc. and Honeywell, as contributed and assigned to U.S. Holdco 2, as
Payor, prior to the Effective Date, as amended by that certain First Amendment
to Indemnification and Reimbursement Agreement dated as of June 12, 2020, and as
may be further amended or otherwise modified pursuant to the terms hereof and
thereof.

“Indemnity Documents” means (a) the Indemnity Agreement and (b) the Indemnity
Guarantee.

 

19



--------------------------------------------------------------------------------

“Indemnity Guarantee” means the Indemnification Guarantee Agreement dated as of
September 27, 2018 among U.S. HoldCo 2, Honeywell ASASCO 2, Inc. and the
guarantors party thereto, as may be amended or otherwise modified pursuant to
the terms hereof and thereof.

“Initial DIP Budget” means the 13-week cash flow forecast delivered on or prior
to the Effective Date, setting forth, among other things, the Debtors’ projected
customer collections and other receipts, operating and other disbursements,
professional fees, net cash flows, liquidity and restructuring related amounts
on a week-by-week basis for 13 weeks following the Petition Date and attached to
the Interim Order.

“Initial Commitment” means, with respect to each Lender, the commitment of such
Lender to make the Initial Term Loan to the Borrower in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01. The aggregate amount of the Lenders’ Initial Commitments on the
Effective Date is $100,000,000.

“Initial Term Loans” has the meaning assigned to such term in Section 2.01.

“Insolvency Regulation” means the Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on Insolvency Proceedings (recast).

“Interested Lender” means (x) Honeywell International, Inc. and (y) KPS Capital
Partners LP and each other person that has expressed at any time since
January 1, 2020 (whether prior to, on or after the date of this Agreement), or
expresses in the future, in writing an interest in acquiring all of the
Borrower’s or its Subsidiaries’ equity interests or all or substantially all of
the assets of the Borrower and its Subsidiaries, in each case of (x) and/or (y),
together with their respective Affiliates, Subsidiaries, partners and insiders;
provided, however, that any party deemed an Interested Lender under subsection
(y) shall no longer be deemed an Interested Lender from and after approval by
the Bankruptcy Court of a sale order approving any sale of the Debtors if such
party is not designated as either the Successful Bidder or Alternate Bidder
(each, as defined in the Bid Procedures Order).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be in a form
approved by the Administrative Agent and otherwise consistent with the
requirements of Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month and (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof,

 

20



--------------------------------------------------------------------------------

the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Intermediate Holdcos” or “Intermediate Holdco” means, collectively (x) each of
U.S. HoldCo 1, U.S. HoldCo 2, LuxCo 1, LuxCo 2 and LuxCo 3 and (y) any wholly
owned Subsidiary of the Borrower that is subject to the provisions of
Section 6.16 of this Agreement.

“Interim Cash Collateral Order” means the Interim Order (I) Authorizing Use of
Cash Collateral and Affording Adequate Protection; (II) Modifying the Automatic
Stay; (III) Scheduling a Continued Interim Hearing; and (IV) Granting Related
Relief [D.I. 56] entered by the Bankruptcy Court in the Debtors’ Bankruptcy
Cases.

“Interim Order” means an order entered by the Bankruptcy Court approving the DIP
Term Loan Facility on an interim basis under the Bankruptcy Code, which order
shall be in form and substance satisfactory to the Required Lenders in their
sole and absolute discretion (as such order may be amended, modified or extended
in a manner satisfactory to the Required Lenders), which order is not subject to
a stay, injunction or other limitation not approved in writing by the Required
Lenders.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable LIBO Screen Rate for
the longest period for which the LIBO Screen Rate is available for the
applicable currency that is shorter than the Impacted Interest Period; and
(b) the applicable LIBO Screen Rate for the shortest period for which that LIBO
Screen Rate is available for the applicable currency that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended from time to time.

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment), but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (b) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a financial officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of

 

21



--------------------------------------------------------------------------------

such Equity Interests or other property as of the time of the transfer, minus
any payments actually received by such investor representing a return of capital
of, or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. If an Investment involves the acquisition of more than
one Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning assigned to such term in Section 9.22.

“Lead Arranger” means Citigroup Global Markets Inc., in its capacity as lead
arranger for the DIP Term Loan Facility.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency (other than Euros) and for any Interest Period, the applicable LIBO
Screen Rate at approximately 11:00 a.m., New York City time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing (a) for any applicable currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for
dollars for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement

 

22



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, lien (including
voorrecht/privilège), pledge, hypothecation, charge, security interest
(including as defined in the Australian PPSA) or other encumbrance in, on or of
such asset, a mandate to create the same, or any other right arising by
operation of law, agreement or arrangement having similar effect, or (b) the
interest of a vendor or a lessor under any conditional sale agreement or title
retention agreement (or any capital lease or financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided that in no event shall an operating lease be deemed to
constitute a Lien.

“Loan Documents” means this Agreement, any Security Document, the Global
Intercompany Note, each Budget Variance Report, the Fee Letter, the DIP Order,
and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(d) (and, in each case, any amendment, restatement,
waiver, supplement or other modification to any of the foregoing) and any
document designated as a Loan Document by the Administrative Agent and the
Borrower.

“Loan Parties” means, collectively, the Borrower, the U.S. Loan Parties and the
Non-U.S. Loan Parties.

“Loans” means the Term Loans made by the Lenders to the Borrower pursuant to
this Agreement.

“LuxCo 1” means GARRETT LX I S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
the Grand Duchy of Luxembourg with registered office at 19, rue de Bitbourg,
L-1273 Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
Trade and Companies’ Register under number B225642.

“LuxCo 2” means GARRETT LX II S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
the Grand Duchy of Luxembourg with registered office at 19, rue de Bitbourg,
L-1273 Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
Trade and Companies’ Register under number B225679.

“LuxCo 3” means GARRETT LX III S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
the Grand Duchy of Luxembourg with registered office at 19, rue de Bitbourg,
L-1273 Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
Trade and Companies’ Register under number B225716.

“Material Adverse Effect” means a material adverse effect on (a) the assets,
operations, business, condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole (other than (A) the filing of the Chapter 11
Cases and (B) those events or circumstances customarily resulting from the
commencement of the Chapter 11 Cases, in each case, taking into account the
effect of the automatic stay under the Bankruptcy Code), (b) the ability of the
Loan Parties (taken as a whole) to perform their material obligations to the
Lenders or the Administrative Agent under this Agreement or any other Loan
Document, (c) the material rights of, or remedies available to, the
Administrative Agent or the Lenders under this Agreement or any other Loan
Document or (d) the Collateral, taken as a whole, or a material impairment of
the Administrative Agent’s Liens, taken as a whole, or priority required with
respect thereto pursuant to this Agreement or any other Loan Document.

 

23



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and the
Guarantees under the Loan Documents), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding €10,000,000.

“Material Jurisdiction” means each of the Non-U.S. Material Jurisdictions and
the United States.

“Material Real Property” means any fee-owned real property (i) with a Fair
Market Value of more than €10,000,000 that is owned by a Loan Party and
specified in Schedule 1.02 or (ii) with a Fair Market Value of more than
€10,000,000 that is acquired after the date hereof by any Loan Party or owned by
a Subsidiary that becomes a Loan Party pursuant to Section 5.12.

“Material Subsidiary” means each Subsidiary (a) the Consolidated Total Assets of
which equal 5.0% or more of the Consolidated Total Assets of the Borrower and
its Subsidiaries or (b) the consolidated revenues of which equal 5.0% or more of
the consolidated revenues of the Borrower and its Subsidiaries, in each case as
of the end of or for the most recent period of four consecutive fiscal quarters
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any such
financial statements, as of the end of or for the period of four consecutive
fiscal quarters of the Borrower most recently ended prior to the date of this
Agreement).

“Maturity Date” means the earliest to occur of (a) March 31, 2021 (or, to the
extent the Maturity Date is extended pursuant to a Maturity Date Extension
Request pursuant to Section 2.22, the extended date pursuant to such Maturity
Date Extension), (b) the date on which the Obligations become due and payable
pursuant to this Agreement, whether by acceleration or otherwise, (c) the
effective date of a Chapter 11 Plan for the Debtors, (d) the date of
consummation of a sale of all or substantially all of the Debtors’ assets under
Section 363 of the Bankruptcy Code, (e) forty (40) days after entry by the
Bankruptcy Court of the Interim Order, unless the Final Order has been entered
and become effective prior thereto, (f) the first Business Day after which the
Interim Order expires by its terms or is terminated, unless the Final Order has
been entered and become effective prior thereto, (g) conversion of any of the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code or any Loan
Party shall file a motion or other pleading seeking the conversion of the
Chapter 11 Cases to Chapter 7 of the Bankruptcy Code unless previously consented
to in writing by the Required Lenders, (h) the filing of, or any Debtor
providing express written support of, a plan of reorganization that is not an
Acceptable Plan, (i) dismissal or termination of any of the Chapter 11 Cases
unless previously consented to in writing by the Required Lenders and (j) the
appointment of a trustee or receiver in any of the Chapter 11 Cases.

“Maturity Date Extension Request” means a request by the Borrower, substantially
in the form of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.22.

“Maximum Amount” has the meaning assigned to such term in Section 9.20(a).

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their respective securities that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the

 

24



--------------------------------------------------------------------------------

foregoing or any of their respective securities that could reasonably be
expected to be material for purposes of the United States Federal and State
securities laws and, where applicable, foreign securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a U.S. Mortgage and/or a mortgage in form and substance
reasonable satisfactory to the Administrative Agent that is, or is contained
within, a Non-U.S. Security Document, as the context requires.

“Mortgaged Property” means, initially, each parcel of Material Real Property
with a Fair Market Value in excess of €10,000,000 and identified on
Schedule 1.02 and thereafter, each parcel of Material Real Property with a Fair
Market Value in excess of €10,000,000 with respect to which a Mortgage is
required to be granted pursuant to Section 5.12 or 5.13, as applicable.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, and in respect of which the Borrower or any of its
respective ERISA Affiliates makes or is obligated to make contributions or with
respect to which any of them has any ongoing obligation or liability, contingent
or otherwise.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Borrower and
its Subsidiaries (including attorney’s fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, underwriting discounts and
commissions, other customary expenses and brokerage, consultant, accountant and
other customary fees), (ii) in the case of a sale, transfer, lease or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), (x) the amount of all
payments that are permitted hereunder and are made by the Borrower and its
Subsidiaries as a result of such event to repay Indebtedness which is secured by
assets or property which do not constitute Collateral and is subject to
mandatory prepayment as a result of such event, (y) the pro rata portion of net
cash proceeds thereof attributable to minority interests and not available for
distribution to or for the account the Borrower and its Subsidiaries as a result
thereof and (z) the amount of any liabilities directly associated with such
asset and retained the Borrower or its Subsidiary and including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters and (iii) the amount of all taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established in
accordance with GAAP to fund purchase price adjustment, indemnification and
other liabilities (other than any earnout obligations, but including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters) reasonably estimated to be payable, as a result of the
occurrence of such event (including, without duplication of the foregoing, the
amount of any distributions in respect thereof pursuant to Section 6.08(a)(ii))
(as determined reasonably and in good faith by a Financial Officer of the
Borrower). For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in

 

25



--------------------------------------------------------------------------------

respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.

“Non-Guarantor Basket” means (a) with respect to the repayment or prepayment of
intercompany Indebtedness owing to the Subsidiaries of the Borrower that are
domiciled in China (“Chinese Subsidiaries”) pursuant to Section 6.08(b)(v), an
aggregate amount of $70,000,000, and (b) a shared basket calculated without
duplication with respect to the incurrence of Indebtedness by, the making of
Investments in, and the repayment or prepayment of intercompany Indebtedness
owing to, Subsidiaries of the Borrower that are not Loan Parties and that are
not domiciled in China, not to exceed $30,000,000 at any one time outstanding,
provided without duplication the amounts in clause (b) may be increased by an
amount equal to the aggregate amount of dividends, distributions and returns on
capital made after the Effective Date by non-Loan Parties to Loan Parties,
Investments by non-Loan Parties in Loan Parties, and repayments or prepayments
of intercompany Indebtedness owing by non-Loan Parties to Loan Parties, in each
case, to the extent the original Investment or incurrence of Indebtedness was
not made or incurred in reliance on the foregoing clause (b), and in each case
not exceeding the amount of the original Investment or principal amount of
Indebtedness; provided, further, that any Indebtedness incurred under the
Non-Guarantor Basket shall be incurred in the ordinary course of business and
any Investments made under the Non-Guarantor Basket shall be made in the
ordinary course of business to fund the ordinary course operations of the
Borrower and its Subsidiaries. For the avoidance of doubt, an Investment by a
Loan Party in a non-Loan Party shall not also be counted as a separate
incurrence of Indebtedness by such non-Loan Party, and an incurrence of
Indebtedness by a non-Loan Party owing to a Loan Party shall not also count as a
separate Investment by such Loan Party, in each case, for purposes of
calculating compliance with clause (b) of the foregoing sentence.

“Non-U.S. Loan Party” means (x) each Non-U.S. Subsidiary that is required
pursuant to Schedule 1.03 to execute a joinder to the Guarantee Agreement within
the time period specified therein and (y) each other Non-U.S. Subsidiary that
guarantees any Obligations or is a party to any Non-U.S. Security Document.

“Non-U.S. Material Jurisdiction” means Australia, Ireland, Italy, Japan,
Luxembourg, Mexico, Slovakia, Switzerland, United Kingdom, Romania and any other
jurisdiction agreed by the Borrower and the Administrative Agent.

“Non-U.S. Mortgage” means a mortgage that is, or is contained within, a Non-U.S.
Security Document.

“Non-U.S. Security Documents” means the U.S. HoldCo Lux Share Pledge Agreement,
each of the other agreements listed on Part A of Schedule 1.03 and each other
local law security agreement or other instrument or document executed and
delivered by any Non-U.S. Loan Party pursuant to any of the foregoing or
pursuant to Section 5.12 or 5.13.

“Non-U.S. Subsidiary” means each Subsidiary that is not a U.S. Subsidiary.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the

 

26



--------------------------------------------------------------------------------

Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, collectively, (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower under this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
(including with respect to attorneys’ fees) and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership, Examinership, or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“ordinary course of business” means the ordinary course of business and
consistent with past practice unless otherwise contemplated by, or as a result
of, the SAPA or the Chapter 11 Cases (including with respect to nature, scope,
magnitude, quantity and frequency) that does not require any board of director
or shareholder approval or any other separate or special authorization of any
nature and similar in nature, scope and magnitude to actions customarily taken
in the ordinary course of the normal day-to-day operations of other persons that
are in the same line of business acting in good faith; provided that, for the
avoidance of doubt, the payment of reasonable and customary corporate overhead
costs and expenses (including administrative, legal, accounting and similar
expenses payable to third parties), the payment of taxes and the payment of
costs and expenses in connection with litigation matters shall be deemed to be
in the ordinary course of business.

“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except (a) any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)) and (b) regarding
Luxembourg registration duties for any Luxembourg Taxes payable due to a
registration, submission or filing by the Lenders of any Loan Document where
such registration, submission or filing is or was not required to maintain or
preserve the rights of the Lenders under the Loan Document.

 

27



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Exceptions” has the meaning assigned to such term in the Agreed
Guaranty and Security Principles.

“Permitted Encumbrances” means, with respect to any Person:

(a) Liens imposed by law for Taxes, assessments or governmental charges that
(i) are not yet due and payable, (ii) are being contested in good faith by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (iii) for
property taxes on property such Person or one of its subsidiaries has determined
to abandon if the sole recourse for such tax, assessment, charge, levy or claim
is to such property;

(b) Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’, construction
contractors’ and other like Liens imposed by law or landlord liens specifically
created by contract, arising in the ordinary course of business and securing
obligations that are not overdue by more than 45 days or are being contested in
good faith by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP or
other Liens arising out of or securing judgments or awards against such Person
with respect to which such Person shall be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, health,
disability or employee benefits and other social security laws or similar
legislation or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
subsidiary of the Borrower in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts (other than for payment of Indebtedness), governmental
contracts, leases (other than Capital Lease Obligations), public or statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any subsidiary of the Borrower in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

28



--------------------------------------------------------------------------------

(e) judgment and attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Section 7.01 and notices of lis pendens
and associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;

(f) (i) easements, survey exceptions, charges, ground leases, protrusions,
encroachments on use of real property or reservations of, or rights of others
for, licenses, servitudes, sewers, electric lines, drains, telegraph and
telephone and cable television lines, gas and oil pipelines and other similar
purposes, any zoning, building or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property, servicing agreements, site plan agreements, developments agreements,
contract zoning agreements, subdivision agreements, facilities sharing
agreements, cost sharing agreements and other agreements pertaining to the use
or development of any of the real property of the Borrower and its Subsidiaries,
restrictions, rights-of-way and similar encumbrances (including, without
limitation, minor defects or irregularities in title and similar encumbrance) on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not individually or in the
aggregate materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary, leases, subleases, licenses, sublicenses, occupancy
agreements or assignments of or in respect of real or personal property, or
which are set forth in the title insurance policy delivered with respect to the
Mortgaged Property and are “insured over” in such insurance policy;

(g) [reserved];

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases,
accounts or consignments entered into by the Borrower and its Subsidiaries or
purported Liens evidenced by filings of precautionary Uniform Commercial Code
(or similar filings under applicable law) financing statements or similar public
filings;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) (i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights (other than IP Rights) subject to any lease, sublease,
license or sublicense or concession agreement held by the Borrower or its
Subsidiaries in the ordinary course of business and (ii) deposits of cash with
the owner or lessor of premises leased and operated by the Borrower or any of
its Subsidiaries in the ordinary course of business of the Borrower and such
Subsidiary to secure the performance of the Borrower’s or such Subsidiary’s
obligations under the terms of the lease for such premises;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

29



--------------------------------------------------------------------------------

(m) Liens that are contractual rights of set-off;

(n) Liens (i) of a collection bank arising under Section 4-208 of the New York
Uniform Commercial Code or Section 4-210 of the Uniform Commercial Code
applicable in other States on items in the course of collection, (ii) attaching
to pooling accounts, commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, or (iii) in favor of a
banking or other financial institutions or entities, or electronic payment
service providers, arising as a matter of law or under general terms and
conditions encumbering deposits, deposit accounts, securities accounts, cash
management arrangements (including the right of set-off and netting
arrangements) or other funds maintained with such institution or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments and which are within the general parameters customary in the banking
or finance industry;

(o) Liens encumbering customary initial deposits and margin deposits and similar
Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

(p) [reserved];

(q) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(r) deposits made or other security provided in the ordinary course of business
to secure liability to insurance brokers, carriers, underwriters or under
self-insurance arrangements in respect of such obligations;

(s) [reserved];

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(u) Liens on accounts receivable and related assets of the type specified in the
definition of “Permitted Receivables Facility Assets” incurred and transferred
in connection with a Permitted Receivables Facility, including Liens on such
receivables resulting from precautionary Uniform Commercial Code (or equivalent
statutes) filings or from recharacterization of any such sale as a financing or
loan;

(v) non-exclusive licenses or sublicenses of IP Rights granted in the ordinary
course of business or other licenses or sublicenses of IP Rights granted in the
ordinary course of business that do not materially interfere with the business
of the Borrower or any of its Subsidiaries;

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto or on funds received from insurance
companies on account of third party claims handlers and managers;

(x) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from consignment of inventory
by the

 

30



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries pursuant to an agreement entered into in the
ordinary course of business;

(y) with respect to any entities that are not Loan Parties, other Liens and
privileges arising mandatorily by Requirement of Law;

(z) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar lien provision of any other
environmental statute;

(aa) Liens on cash or Permitted Investments securing Hedging Agreements
permitted by Section 6.07 in the ordinary course of business;

(bb) rights of recapture of unused real property (other than any Material Real
Property of Loan Parties) in favor of the seller of such property set forth in
customary purchase agreements and related arrangements with any Governmental
Authority;

(cc) Liens on the property of (x) any Loan Party in favor of any other Loan
Party and (y) any Subsidiary that is not a Loan Party in favor of the Borrower
or any Subsidiary;

(dd) Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Subsidiaries; and

(ee) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d), (u),
(aa) and (cc) above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, (i) the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), (ii) England and Wales, (iii) Canada or
(iv) Switzerland, in each case maturing within one year from the date of
acquisition thereof;

(b) investments in commercial paper and variable and fixed rate notes maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

31



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) asset-backed securities rated AAA by Moody’s or S&P, with weighted average
lives of 12 months or less (measured to the next maturity date);

(g) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, England and Wales, Canada or Switzerland or any
political subdivision or taxing authority thereof having a rating equal to or
higher than Baa3 (or the equivalent) by Moody’s or BBB- (or the equivalent) by
S&P, and in each such case with a “stable” or better outlook, with maturities of
24 months or less from the date of acquisition;

(h) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized rating
agency);

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above;

(j) in the case of any Non-U.S. Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Non-U.S. Subsidiary
for cash management purposes; and

(k) dollars, euros, Canadian dollars, pounds sterling, Swiss francs, Australian
dollars, Japanese Yen or any other readily tradable currency held by it from
time to time in the ordinary course of business of the Borrower or any of its
Subsidiaries.

“Permitted Receivables Facility” means one or more receivables facilities or
factoring arrangements created under the Permitted Receivables Facility
Documents providing for (a) the factoring, sale or pledge by one or more of the
Borrower or a Subsidiary (each a “Receivables Seller”) of Permitted Receivables
Facility Assets (thereby providing financing to the Receivables Sellers) to the
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall sell or pledge interests in the respective Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents (with the Receivables Entity permitted
to issue investor certificates, purchased interest certificates or other similar
documentation evidencing interests in the Permitted Receivables Facility Assets)
in return for the cash used by the Receivables Entity to purchase the Permitted
Receivables Facility Assets from the respective Receivables Sellers or (b) the
factoring, sale or pledge by one or more Receivables Sellers of Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents in connection with Receivables-backed
financing programs, in each case as more fully set forth in the Permitted
Receivables Facility Documents; provided that in each case of clause (a) and
clause (b), such facilities are not recourse to or obligates the Borrower or any
Subsidiary in any way other than pursuant to Standard Securitization
Undertakings.

 

32



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” means (i) accounts receivables (whether
now existing or arising in the future) of Subsidiaries) which are transferred or
pledged to the Receivables Entity (or in the case of receivables factoring in
the ordinary course of business, to third-party lenders or investors) pursuant
to the Permitted Receivables Facility and any related Permitted Receivables
Facility Assets which are also so transferred or pledged to the Receivables
Entity (or in the case of receivables factoring in the ordinary course of
business, to third-party lenders or investors) and all proceeds thereof and
(ii) loans to Subsidiaries secured by accounts receivables (whether now existing
or arising in the future) of the Borrower and the Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type.

“Permitted Variance” means in respect of Actual Disbursements, 17.50% for each
Variance Testing Period; provided, that any negative Actual Disbursements
variance to the Approved Budget from the immediately preceding Variance Testing
Period may be applied to the current Budget Period’s disbursements for the
purpose of determining compliance for such Variance Testing Period, as
applicable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Post-Signing Reorganization” has the meaning assigned to such term in the SAPA.

“Prepayment Event” means:

(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger,
consolidation or division) (for purposes of this defined term, collectively,
“dispositions”) of any asset of the Borrower or its Subsidiaries, other than
dispositions described in clauses (a) (except subclause (a)(iv)) through (i),
(k), (m), (n) and (p) of Section 6.05 and (ii) other dispositions resulting in
aggregate Net Proceeds not exceeding (A) €1,000,000 in the case of any single
disposition or series

 

33



--------------------------------------------------------------------------------

of related dispositions and (B) €2,000,000 for all such dispositions during the
term of the DIP Term Loan Facility;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any of its Subsidiaries with a fair market value immediately prior
to such event equal to or greater than €1,000,000; or

(c) the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01.

“Prime Rate” means the rate of interest last quoted by the Administrative Agent
as its “Prime Rate” in the U.S. or, if the Administrative Agent ceases to quote
such rate, the highest per annum interest rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pre-Petition Administrative Agent” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Pre-Petition Credit Agreement” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Pre-Petition Intercreditor Agreement” means the “Intercreditor Agreement” under
and as defined in the Pre-Petition Credit Agreement as in effect on the
Effective Date.

“Pre-Petition Lenders” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Pre-Petition Obligations” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Private-Siders” has the meaning assigned to such term in Section 9.17(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Siders” has the meaning assigned to such term in Section 9.17(b).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.24.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

34



--------------------------------------------------------------------------------

“Receivables Entity” means a wholly owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Borrower or any Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness)) pursuant to Standard
Securitization Undertakings, (ii) is recourse to or obligates the Borrower or
any Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (iii) subjects any property or asset of the Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrower nor any Subsidiary has any
contract, agreement, arrangement or understanding (other than pursuant to the
Permitted Receivables Facility Documents (including with respect to fees payable
in the ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of the Borrower, and (c) to which neither the Borrower nor any
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by a
certificate of a Financial Officer of the Borrower certifying that, to the best
of such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.

“Receivables Seller” has the meaning assigned to such term in the definition of
“Permitted Receivables Facility”.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing, in each case, with an Interest Period of three months’
duration (without giving effect to the last sentence of the definition of the
term “Adjusted LIBO Rate”).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Relevant Measure” has the meaning assigned to such term in Section 1.10(b).

“Repricing Transaction” means (a) the prepayment, repayment, refinancing,
substitution or replacement of all or any portion of the Loans with the proceeds
of, or any conversion of the Loans into, any new or replacement loans or other
Indebtedness bearing interest at an all-in yield less than the all-in yield
applicable to the Loans (as such comparative rates are determined by the
Administrative Agent) and (b) any amendment or other modification to this
Agreement that, directly or indirectly, reduces the all-in yield applicable to
the Loans.

 

35



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Term Loans and unused
Commitments representing greater than 50% of the sum of the outstanding Term
Loans and unused Commitments at such time; provided that whenever there is one
or more Defaulting Lenders, the total outstanding Loans of, and the unused
Commitments of, each Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Credit Party” has the meaning assigned to such term in
Section 1.10(a).

“Restricted Debt Payments” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Borrower or any Subsidiary with
respect to its Equity Interests, or any payment or distribution (whether in
cash, securities or other property) by the Borrower or any Subsidiary, including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of its Equity Interests and
(b) any payment under the Indemnity Documents.

“Restructuring Transactions” has the meaning assigned to such term in the RSA.

“RSA” means the Restructuring Support Agreement, dated as of September 20, 2020.

“RSA Company Termination Event” means any “Company Termination Event” as defined
in the RSA.

“RSA Lender Termination Event” means any “Lender Termination Event” as defined
in the RSA.

“S&P” means S&P Global Ratings and any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Switzerland or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned

 

36



--------------------------------------------------------------------------------

Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Switzerland or Her Majesty’s Treasury of the United Kingdom.

“Sanctions Clauses” has the meaning assigned to such term in Section 1.10(a).

“SAPA” means the Share and Asset Purchase Agreement, dated as of September 20,
2020, among the Borrower and certain of its Subsidiaries party thereto and AMP
Intermediate B.V., a private limited liability company organized under the laws
of the Netherlands, and AMP U.S. Holdings, LLC, a Delaware limited liability
company, as the same may be amended, modified or supplemented from time to time
in any manner not materially adverse, taken as a whole, to the Lenders.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, and (c) the successors and assigns of each of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Guarantee Agreement, the DIP Order, the U.S.
Security Documents and/or the Non-U.S. Security Documents, as the context
requires.

“Specified Cash Management Financing Facilities” has the meaning assigned to
such term in Section 6.01(a)(xvii).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are customary in an
accounts receivable financing or factoring transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

37



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity), or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swiss Anticipatory Tax” means the Tax imposed based on the Swiss Federal Act on
withholding tax of 13 October 1965.

“Swiss Entities” has the meaning assigned to such term in Section 6.18.

“Swiss Loan Party” means a Loan Party or a guarantor of the Obligations which is
incorporated in Switzerland or, if different, is considered to be tax resident
in Switzerland for Swiss Anticipatory Tax purposes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” means, collectively, (a) the Initial Term Loan and (b) the Delayed
Draw Term Loan.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means, collectively, the transactions contemplated by this
Agreement, the other Loan Documents, the Chapter 11 Cases and consummation of
any other transactions in connection with the foregoing (including the payment
of fees and expenses incurred in connection with any of the foregoing).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Collateral Agreement” means the Collateral Agreement among the U.S. Loan
Parties and the Administrative Agent, substantially in the form of Exhibit C or
any other collateral agreement reasonably requested (in accordance with the
Collateral and Guarantee Requirement) by the Administrative Agent.

“U.S. HoldCo 1” means Garrett Motion Holdings Inc., a Delaware corporation.

“U.S. HoldCo 2” means Garrett ASASCO Inc., a Delaware corporation.

 

38



--------------------------------------------------------------------------------

“U.S. HoldCo Lux Share Pledge Agreement” means the pledge agreement to be
entered into by U.S. HoldCo 2 in respect of its pledge of the Equity Interests
in LuxCo 1 in favor of the Administrative Agent.

“U.S. Loan Party” means, collectively, the Borrower and each other U.S.
Subsidiary that guarantees any Obligations or is a party to any U.S. Security
Document.

“U.S. Mortgage” means a mortgage, deed of trust or other security document
granting a Lien on any Mortgaged Property owned by a U.S. Loan Party to secure
the Obligations. Each U.S. Mortgage shall be reasonably satisfactory in form and
substance to the Administrative Agent.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Security Documents” means the U.S. Collateral Agreement, each U.S.
Mortgage, the DIP Order, each intellectual property security agreement and each
other security agreement or other instrument or document executed and delivered
by any U.S. Loan Party pursuant to any of the foregoing or pursuant to
Section 5.12 or 5.13.

“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unaudited Financial Statements” means the unaudited combined balance sheets of
the Borrower dated March 31, 2020 and June 30, 2020, and the related unaudited
combined statements of comprehensive income and cash flows for the fiscal
quarters ended on March 31, 2020 and June 30, 2020.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.

“Upstream or Cross-Stream Secured Obligations” has the meaning assigned to such
term in Section 9.20(a).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

39



--------------------------------------------------------------------------------

“Variance Testing Period” means, as applicable, the cumulative period of four
weeks following the Petition Date and every four week period ending on each
calendar week thereafter.

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. Federal withholding Tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

40



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to Accounting Standard Codifications),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein and (iii) notwithstanding any other provision contained herein,
all obligations of any person that are or would have been treated as operating
leases for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
the Loan Documents (whether or not such operating lease obligations were in
effect on such date) notwithstanding the fact that such obligations are required
in accordance with the ASU (on a prospective or retroactive basis or otherwise)
to be treated as capitalized lease obligations in the Borrower’s financial
statements (provided that the only financial statements required to be delivered
shall be those filed with the SEC).

SECTION 1.04. [Reserved].

SECTION 1.05. Agreed Guaranty and Security Principles. The determination of any
Non-U.S. Loan Party’s Collateral and assets that constitute Collateral and each
guaranty and security document delivered or required to be delivered by any
Non-U.S. Loan Party under this Agreement or any other Loan Document shall be
subject to the Agreed Guaranty and Security Principles.

SECTION 1.06. Romanian Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to any Loan Party
or any Subsidiary which is organized under the laws of Romania, a reference to:

(a) the value of the assets of being less than its liabilities includes, the
value of the net assets of that company being under half of its subscribed share
capital according to Article 15324 of the Romanian Companies Law No. 31/1990 (as
amended) and such circumstances are not remedied within the applicable legal
remedy period;

(b) a moratorium includes without limitation a mandat ad-hoc or a concordat
preventiv according to the Romanian Law No. 85/2014 on insolvency and insolvency
prevention procedures;

(c) unable to pay its debts as they fall due includes without limitation
insolventa prezumata or insolventa iminenta according to the Romanian Law
No. 85/2014 on

 

41



--------------------------------------------------------------------------------

insolvency and insolvency prevention procedures and “stare de insolvabilitate”
according to Article 1.417 of the Civil Code of Romania;

(d) winding-up, dissolution, administration or reorganisation include, without
limitation, lichidare, dizolvare, procedura generala, procedura simplificata,
insolventa, reorganizare judiciara, faliment or procedura straina within the
meaning of Romanian Law No. 85/2014 on insolvency and insolvency prevention
procedures;

(e) liquidator, receiver, administrative receiver, administrator, compulsory
manager includes, without limitation, curator, judecator sindic, administrator,
administrator special, administrator judiciar executor judecatoresc, lichidator
judiciar, mandatar ad-hoc, administrator concordatar, comisia de insolvenţă,
lichidatorul, instanţele judecătoresti and administratorul procedurii; and

(f) good, valid and marketable title to assets refers to that Romanian Loan
Party (A) being the sole (unic), absolute (absolut), exclusive (exclusiv), full
(deplin), legal (legal) and beneficial owner of the relevant assets and
(B) having a complete (complet), actual (actual), valid (valabil) and alienable
(alienabil) title to the relevant assets.

SECTION 1.07. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to any Loan Party
or any Subsidiary which is organized under the laws of Luxembourg, a reference
to: (a) a winding-up, administration, court ordered liquidation (liquidation
judiciaire), voluntary dissolution or liquidation (dissolution ou liquidation
volontaire), conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or dissolution includes bankruptcy (faillite), insolvency, liquidation,
composition with creditors (concordat préventif de la faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), general settlement with creditors, reorganization or similar laws
affecting the rights of creditors generally; (b) a receiver, receiver and
manager, liquidator, administrator, trustee, custodian, sequestrator,
conservator or similar officer includes a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur,
curateur or any similar officer pursuant to any insolvency or similar
proceedings; (c) a lien or security interest includes any hypothèque,
nantissement, gage, privilege, sûreté, droit de rétention, and any type of
security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security; (d) a Person being unable
to pay its debts includes that person being in a state of cessation de paiements
or having lost or meeting the criteria to lose its creditworthiness (ébranlement
de crédit); (e) attachments or similar creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) a guaranty includes any garantie that is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; (g) articles
of organization or by-laws includes its articles of association (statuts); and
(h) a director or a manager includes an administrateur or a gérant.

SECTION 1.08. Australian Code of Banking Practice. The parties agree that the
Australian Banking Code of Practice (published by the Australian Banking
Association, as amended, revised or amended and restated from time to time) does
not apply to the Loan Documents and the transactions under them.

SECTION 1.09. Change in GAAP. Upon written notice to the Administrative Agent,
the Borrower and its Subsidiaries may elect to apply IFRS, in lieu of GAAP,
which change

 

42



--------------------------------------------------------------------------------

shall take effect at the end of such fiscal quarter or year specified by the
Borrower and in which case all accounting terms (including financial ratios and
other financial calculations for the test period then ended and all subsequent
periods) required to be submitted pursuant to this Agreement shall be prepared
in conformity with IFRS. As of such effective date, at the request of the
Borrower the Administrative Agent shall enter into and is hereby authorized by
the Lenders to enter into an amendment to this Agreement which shall provide for
and give effect to the change in GAAP.

SECTION 1.10. Restricted Credit Parties.

(a) In relation to each Credit Party that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15 of
the German Foreign Trade and Payments Act (Außenwirtschaftsgesetz) and notifies
the Administrative Agent and the Borrower to this effect (each a “Restricted
Credit Party”), Section 3.08 (Sanctions; Anti-Corruption Laws) and
Section 5.11(b) (Use of Proceeds) (collectively, the “Sanctions Clauses”) shall
only apply for the benefit of any such Restricted Credit Party to the extent
that the Sanctions Clauses do not result in any violation of, conflict with or
liability under (i) Council Regulation (EC) 2271/96 of 22 November 1996
protecting against the effects of the extra-territorial application of
legislation adopted by a third country, and actions based thereon or resulting
therefrom, (ii) section 7 of the German Foreign Trade Rules
(Außenwirtschaftsverordnung) (in connection with section 4 paragraph 1 no. 3 of
the German Foreign Trade Act (Außenwirtschaftsgesetz)) and/or (iii) any similar
applicable anti-boycott statute.

(b) In connection with any amendment, waiver, determination, declaration,
decision (including a decision to accelerate) or direction (each a “Relevant
Measure”) relating to any part of the Sanctions Clauses:

(i) the Commitments of a Credit Party that is a Restricted Credit Party; and

(ii) the vote of any other Restricted Credit Party which would be required to
vote in accordance with the provisions of this Agreement,

will be excluded for the purpose of determining whether the consent of the
Required Lenders to approve such Relevant Measure has been obtained or whether
the Relevant Measure by the Required Lenders has been made unless the relevant
Restricted Credit Party has (in its sole discretion) notified the Administrative
Agent in writing that it does have, in the given circumstances, the benefit of
the provision in respect of which the Relevant Measure is sought.

SECTION 1.11. Delaware LLC Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein
and in the DIP Order, each Lender agrees to (a) within three Business Days
following the

 

43



--------------------------------------------------------------------------------

entry of the Interim Order and the satisfaction of the conditions to Borrowing
set forth in Section 4.01 and 4.02, as applicable, make a term loan to the
Borrower in a single Borrowing on the Effective Date in an aggregate principal
amount not to exceed such Lender’s Initial Commitment (the “Initial Term Loan”)
and (b) within one Business Day following the entry of the Final Order and the
satisfaction of the conditions to Borrowing set forth in Section 4.01 and 4.02,
as applicable, make an additional delayed draw term loan to the Borrower in a
single Borrowing on the Delayed Draw Borrowing Date (the “Delayed Draw Term
Loan”) in an aggregate principal amount not to exceed such Lender’s Delayed Draw
Commitment. Term Loans may be ABR Loans or Eurocurrency Loans, as further
provided herein. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. Once funded, the Initial Term Loan and the Delayed Draw Term Loan
shall be a “Loan” and a “Term Loan” for all purposes under this Agreement and
the other Loan Documents. Any Commitments not borrowed as the Initial Term Loan
or the Delayed Draw Term Loan shall automatically terminate.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
no Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Each Borrowing shall be denominated in dollars and shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not be more than a
total of two Eurocurrency Borrowings in the aggregate at any time outstanding.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurocurrency Borrowing, not later than 2:00 p.m.,
New York City time, three Business Days (or in the case of the initial
Borrowing, one Business Day) before the date of the proposed Borrowing (or such
later time as the Administrative Agent may agree), or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic
transmission to the Administrative Agent of a written Borrowing Request signed
by a Financial Officer of the Borrower substantially in the form of Exhibit L.
Each such Borrowing Request shall specify the following information (to the
extent applicable, in compliance with Sections 2.01 and 2.02):

(i) the aggregate amount of such Borrowing;

(ii) the requested date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

44



--------------------------------------------------------------------------------

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.06(a); and

(vi) that as of such date Sections 4.02(a), 4.02(b) and 4.02(c) are satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. Any requested Eurocurrency Borrowing shall
have an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of the Borrower and designated by the Borrower in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be

 

45



--------------------------------------------------------------------------------

required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, facsimile or other electronic transmission
to the Administrative Agent of a written Interest Election Request signed by a
Financial Officer of the Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Section 7.01 has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders
has notified the Borrower of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing, and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.08. Termination of Commitments. The Initial Commitments shall
terminate in their entirety on the Effective Date (after giving effect to the
making of the Initial Term Loan on such date). The Delayed Draw Commitments
shall terminate in their entirety on the Delayed Draw Borrowing Date (after
giving effect to the making of the Delayed Draw Term Loan on such date). To the
extent not terminated earlier, each Lender’s Delayed Draw Commitment shall
terminate immediately and without further action on the date that is one
Business Day following the entry of the Final Order (if the Delayed Draw Term
Borrowing has not occurred on such date).

 

46



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative Agent
for the account of each Lender the then outstanding Term Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
records maintained by the Administrative Agent and the Lenders shall be prima
facie evidence of the existence and amounts of the obligations of the Borrower
in respect of Loans made to the Borrower, interest and fees due or accrued;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement. In the event of any inconsistency between the entries made
pursuant to paragraphs (b) and (c) of this Section 2.09, the accounts maintained
by the Administrative Agent maintained pursuant to paragraph (c) of this
Section 2.09 shall control.

(c) The Administrative Agent shall, in connection with maintenance of the
Register in accordance with Section 9.04(b)(iv) maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal,
premium, interest or fees due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.10. [Reserved].

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty (except as set forth in clause (f) of this Section 2.11),
subject to Section 2.16.

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event
(including by the Administrative Agent as loss payee in respect of any
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, within three Business Days after such
Net Proceeds are received, prepay the Borrowings in an aggregate amount equal to
100% of the amount of such Net Proceeds; provided that, with the prior written
consent of the Required Lenders, the Borrower may instead utilize the Net
Proceeds of such Prepayment Event in accordance with the Approved Budget.

(c) Notwithstanding any other provisions of Section 2.11(b), (A) to the extent
that any of or all the Net Proceeds of any Prepayment Event by a Subsidiary of
the Borrower giving rise to a prepayment pursuant to Section 2.11(b) (a “Foreign
Prepayment Event”) are prohibited or

 

47



--------------------------------------------------------------------------------

delayed by applicable local law from being repatriated to the Borrower, the
portion of such Net Proceeds so affected will not be required to be taken into
account in determining the amount to be applied to repay the Term Loans at the
times provided in Section 2.11(b), and such amounts may be retained by such
Subsidiary, and once the Borrower in consultation with the Required Lenders has
determined in good faith that such repatriation of any of such affected Net
Proceeds is permitted under the applicable local law, then the amount of such
Net Proceeds will be taken into account as soon as practicable in determining
the amount to be applied (net of additional taxes payable or reserved if such
amounts were repatriated) to the repayment of the Term Loans pursuant to
Section 2.11(b), (B) to the extent that and for so long as the Borrower in
consultation with the Required Lenders has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
would have a material adverse tax or cost consequence with respect to such Net
Proceeds, the amount of Net Proceeds so affected will not be required to be
taken into account in determining the amount to be applied to repay Term Loans
at the times provided in Section 2.11(b), and such amounts may be retained by
such Subsidiary; provided that when the Borrower in consultation with the
Required Lenders determines in good faith that repatriation of any of or all the
Net Proceeds of any Foreign Prepayment Event would no longer have a material
adverse tax consequence with respect to such Net Proceeds, such Net Proceeds
shall be taken into account as soon as practicable in determining the amount to
be applied (net of additional taxes payable or reserved against if such amounts
were repatriated) to the repayment of the Term Loans pursuant to Section 2.11(b)
and (C) to the extent that and for so long as the Borrower has determined in
good faith that repatriation of any of or all the Net Proceeds of any Foreign
Prepayment Event would give rise to a risk of liability for the directors of
such Subsidiary, the Net Proceeds so affected will not be required to be taken
into account in determining the amount to be applied to repay Term Loans at the
times provided in Section 2.11(b) and such amounts may be retained by such
Subsidiary.

(d) Prior to any optional prepayment of Borrowings under this Section, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
clause (e) of this Section. All mandatory and optional prepayments of Borrowings
shall be applied first, to pay accrued and unpaid fees and expenses of the
Administrative Agent in its capacity as such and fees and expenses of the Ad Hoc
Group Advisors, to the extent such fees and expenses constitute Adequate
Protection Payments, second, to pay accrued and unpaid interest on, and other
expenses in respect of, the Obligations to the extent then due and payable; and
third, to repay any principal amounts of the Loans outstanding at the time of
such prepayment.

(e) The Borrower shall notify the Administrative Agent in writing (via hand
delivery, facsimile or other electronic imaging) of any optional prepayment and,
to the extent practicable, any mandatory prepayment hereunder (i) in the case of
a prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment or (ii) in the case
of a prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of prepayment of Borrowings pursuant to paragraph (a) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an aggregate amount that is an integral multiple of $500,000 and not less
than

 

48



--------------------------------------------------------------------------------

$1,000,000, except as necessary to apply fully the required amount of a
mandatory prepayment or to prepay the Loans in full. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

(f) In the event that prior to the Maturity Date (including any extension
thereof pursuant to Section 2.22) the Borrower (i) prepays any loans either
(A) optionally (except as a result of the consummation of the Restructuring
Transactions contemplated by the RSA, a 363 sale or another restructuring
transaction, in each case, approved by the Required Lenders (such approval not
to be unreasonably withheld) and by the Bankruptcy Court) or (B) as a result of
the occurrence of the “Prepayment Event” set forth in clause (c) of the
definition thereof, refinances, substitutes or replaces any Loans or
(ii) effects any amendment or other modification of the Loan Documents, in the
case of this clause (ii) resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (x) in the case of clause (i), a prepayment premium of 1.00%
of the aggregate principal amount of the Loans so prepaid, refinanced,
substituted or replaced and (y) in the case of clause (ii), a fee equal to 1.00%
of the aggregate principal amount of the applicable Loans subject to such
Repricing Transaction and outstanding immediately prior to such amendment or
modification. Such amounts shall be due and payable, in the case of clause (i),
on the date of the effectiveness of such prepayment, refinancing, substitution
or replacement and in the case of clause (ii), the date of the effectiveness of
such Repricing Transaction.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay the fees set forth in the Fee Letter, in the
amounts and at the times specified therein or as otherwise agreed upon by the
Borrower and the Administrative Agent in writing.

(b) The Borrower shall pay to the Administrative Agent for the ratable benefit
of the Lenders (i) on the Effective Date, an upfront fee equal to 2.00% of the
aggregate amount of the Initial Commitments on the Effective Date and (ii) on
the Delayed Draw Borrowing Date, an upfront fee equal to 2.00% of the aggregate
amount of the Delayed Draw Commitments on the Delayed Draw Borrowing Date, in
each case, which fees shall take the form of original issue discount.

(c) The Borrower shall pay to each Lender a financing fee equal to 1.00% of the
aggregate amount of such Lender’s Commitment on the Effective Date, which fee
shall be payable in full in cash on the Effective Date; provided, for the
avoidance of doubt, that such financing fee may be net funded out of the Initial
Term Loan to account therefor.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, at any time when an Event of Default shall
have occurred and be continuing, all outstanding amounts under this Agreement
shall bear interest, on and from such date, at a rate per annum equal to (i) in
the case of principal of any Loan, 2.00% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to

 

49



--------------------------------------------------------------------------------

ABR Loans as provided in paragraph (a) of this Section. Payment or acceptance of
the increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) If Swiss Anticipatory Tax in respect of any interest payable will be due
under this Agreement and should Section 2.17 be unenforceable for any reason,
the applicable interest rate in relation to that interest payment shall be
(i) the interest rate which would have applied to that interest payment (as
provided for in Section 2.13 in the absence of this paragraph (e)) divided by
(ii) 1 minus the rate at which the Swiss Anticipatory Tax is required to be made
(where the rate at which the relevant Swiss Anticipatory Tax is required to be
made is for this purpose expressed as a fraction of 1 rather than as a
percentage) and (A) that the Swiss Loan Party shall be obliged to pay the
relevant interest at the adjusted rate in accordance with this Section 2.13 and
(B) all references to a rate of interest in Section 2.13 shall be construed
accordingly. The Swiss Loan Party will provide to each Lender those documents
which are required by law and applicable double taxation treaties to be provided
by the payer of such tax in order for each Lender to prepare a claim for refund
of Swiss withholding tax.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, the, as the case may be,
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that Adjusted
LIBO Rate, and the LIBO Rate, as the case may be, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or other electronic imaging as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to a Eurocurrency Borrowing shall be ineffective and (ii) any
Borrowing Request for an affected Eurodollar Borrowing shall be deemed a request
for an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause

 

50



--------------------------------------------------------------------------------

(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(b), only to the extent the LIBO
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to a Eurocurrency
Borrowing shall be ineffective, or (y) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (g) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or such other Recipient, the
applicable Borrower will pay to such Lender or such other Recipient, as
applicable, such additional amount or amounts

 

51



--------------------------------------------------------------------------------

as will compensate such Lender or such other Recipient, as applicable, for such
additional costs or expenses incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then, from time
to time upon the request of such Lender, the Borrower will pay to such Lender,
as applicable, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section and the
calculation thereof shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or expenses or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section 2.15
if (i) it shall not at the time be the general policy or practice of such Lender
to demand such compensation in similar circumstances under comparable provisions
of other credit agreements and (ii) such increased cost or reduction is due to
market disruption, unless such circumstances generally affect the banking market
and when the Required Lenders have made such a request.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof) or (d) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19(b) or 9.02(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of profit). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date

 

52



--------------------------------------------------------------------------------

of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the reasons therefor, and
showing the calculation thereof, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
Notwithstanding the foregoing, this Section 2.16 will not apply to losses, costs
or expenses resulting from Taxes.

SECTION 2.17. Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then an additional amount shall be
payable by the applicable Loan Party as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2.17) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the

 

53



--------------------------------------------------------------------------------

provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed copies of
IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any other Loan Document, IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

54



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c)(3)(B) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9 and/or another certification document from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct or indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds.

 

55



--------------------------------------------------------------------------------

(i) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
paid pursuant to this Section 2.17), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.17 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph the payment of which would place
such indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(ii) Each Lender undertakes to collaborate with the Swiss Loan Party and use its
reasonable commercial efforts to timely file a claim for refund of any Swiss
withholding tax, at no cost to the Lender; provided that a Lender shall not be
required to take any action under this Section 2.17(g)(ii) that it determines in
its reasonable discretion would be disadvantageous to its interests. In the
event Swiss withholding tax is refunded to the Lender by the Swiss Federal Tax
Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the applicable Swiss Loan Party, provided that in no event will a
Lender be required to pay any amount to a Swiss Loan Party pursuant to this
paragraph the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the Swiss withholding
tax had not been deducted, withheld or otherwise imposed.

(h) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs;
Allocation of Payments. (a) The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 p.m., New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account or accounts as may be specified by the
Administrative Agent. The Administrative Agent shall distribute any such payment
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under this Agreement or any
other Loan Document shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of principal or interest in
respect of any Loan shall, except as otherwise expressly provided herein, be
made in the U.S. Dollars.

 

56



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Term
Loans of other Lenders to the extent necessary so that the aggregate amount of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any Eligible Assignee, to the Borrower or any Subsidiary or
other Affiliate thereof in a transaction that complies with the terms of
Section 9.04(e) or (f), as applicable. The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(a) or (b), 2.17(e), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

(f) Pre-Default Allocation of Payments. At all times when Section 2.18(g) does
not apply and except as otherwise expressly provided herein, monies to be
applied to the Obligations and the Pre-Petition Obligations, whether arising
from payments by the Loan Parties,

 

57



--------------------------------------------------------------------------------

realization on Collateral, setoff, or otherwise, shall be allocated as follows
(subject, in all respects, to the Carve-Out, orders of the Bankruptcy Court and
the RSA):

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including fees and expenses of counsel to the Administrative Agent payable under
Section 9.03 and amounts payable under Section 2.15, 2.16 or 2.17) payable to
the Administrative Agent in its capacity as such, until paid in full;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees and expenses of the Ad Hoc Group Advisors payable under
Section 9.03 and amounts payable under Section 2.15, 2.16 or 2.17), ratably
among them in proportion to the amounts described in this clause (ii) payable to
them, until paid in full;

(iii) Third, to pay interest and principal due in respect of all Loans, until
paid in full;

(iv) Fourth, to the payment of all other Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties
(other than any Defaulting Lenders) on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties (other than any Defaulting Lenders) on such
date, until paid in full;

(v) Fifth, ratably to pay any Obligations that are due and payable to Defaulting
Lenders, until paid in full;

(vi) Sixth, to the payment of the Pre-Petition Obligations in accordance with
the Pre-Petition Credit Agreement; and

(vii) Last, the balance, if any, to the Borrower or as otherwise required by
Requirement of Law.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.

(g) Post-Default Allocation of Payments. Notwithstanding anything herein to the
contrary, after the occurrence and during the continuation of an Event of
Default, the Required Lenders may elect, in lieu of the allocation of payments
set forth in Section 2.18(f), that monies to be applied to the Obligations,
whether arising from payments by the Loan Parties, realization on Collateral,
setoff or otherwise, shall, to the extent elected by the Required Lenders (in
writing to the Administrative Agent), be allocated as follows (subject, in all
respects, to the Carve-Out, orders of the Bankruptcy Court and the RSA):

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including fees and expenses of counsel to the Administrative Agent payable under
Section 9.03 and amounts payable under Section 2.15, 2.16 or 2.17) payable to
the Administrative Agent in its capacity as such, until paid in full;

 

58



--------------------------------------------------------------------------------

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees and expenses of the Ad Hoc Group Advisors payable under
Section 9.03 and amounts payable under Section 2.15, 2.16 or 2.17), ratably
among them in proportion to the amounts described in this clause (ii) payable to
them, until paid in full;

(iii) Third, to pay interest and principal due in respect of all Loans, until
paid in full;

(iv) Fourth, to the payment of all other Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties
(other than any Defaulting Lenders) on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties (other than any Defaulting Lenders) on such
date, until paid in full;

(v) Fifth, ratably to pay any Obligations that are that are due and payable to
Defaulting Lenders, until paid in full;

(vi) Sixth, to pay any other Obligations until paid in full;

(vii) Seventh, to the payment of the Pre-Petition Obligations in accordance with
the Pre-Petition First Lien Credit Agreement; and

(viii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Requirement of Law.

Amounts shall be applied to each category of Obligations set forth above until
payment in full thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Obligations in the category. The allocations set forth in this
Section 2.18(g) are solely to determine the rights and priorities of the
Administrative Agent and Lenders as among themselves, may be changed by
agreement among the Administrative Agent and all of the Lenders without the
consent of any Loan Party (provided that any such changes shall be subject, in
all respects, to the Carve-Out, orders of the Bankruptcy Court and the RSA) and
are subject to Section 2.20 (regarding Defaulting Lenders). Appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 2.18(g). Except for the parenthetical in the second sentence of this
paragraph, this Section 2.18(g) is not for the benefit of or enforceable by any
Loan Party.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder affected by such event, or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable and documented assignment fees
in connection with any such designation or assignment and delegation.

 

59



--------------------------------------------------------------------------------

(b) If (i) any Lender has requested compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) [reserved], (iv) [reserved], (v) [reserved] or (vi)
[reserved], then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued but unpaid
fees and all other amounts payable to it hereunder (including, if applicable,
the prepayment fee pursuant to Section 2.11(f) (with such assignment being
deemed to be an optional prepayment for purposes of determining the
applicability of such Section)) from the assignee (in the case of such principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (C) the Borrower or such assignee shall have paid (unless waived) to
the Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment and delegation does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise (including as a result of any action taken by such
Lender under paragraph (a) above), the circumstances entitling the Borrower to
require such assignment and delegation have ceased to apply. Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
Commitment and Term Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders adversely affected thereby
shall, except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof.

SECTION 2.21. [Reserved].

SECTION 2.22. Extension of Maturity Date. The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 10
Business Days prior to the then-existing Maturity Date (the “Existing Maturity
Date”), request that the Lenders extend the Existing Maturity Date in accordance
with this Section by up to three separate one-month extensions (each, a
“Maturity Date Extension”) and the Existing Maturity Date shall be so extended;
provided that (i) at the time of each Maturity Date Extension the Borrower shall
have paid to the Administrative Agent on the account of each Lender an extension
fee equal to 0.50% of the outstanding principal

 

60



--------------------------------------------------------------------------------

amount of Loans held by such Lenders on the Existing Maturity Date, (ii) no
Default or Event of Default shall have occurred and be continuing as of the
Existing Maturity Date, and (iii) the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, in the case of representations and warranties qualified
as to materiality or Material Adverse Effect, in all respects) on and as of the
Existing Maturity Date and after the giving effect to the Maturity Date
Extension except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects,
as applicable) as of such earlier date.

ARTICLE III

Representations and Warranties

The Borrower (with respect to itself and, where applicable, its Subsidiaries)
represents and warrants to the Administrative Agent and each of the Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries
(a) is duly organized or incorporated, validly existing and, to the extent that
such concept is applicable in the relevant jurisdiction, in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization, (b) subject to the entry of the DIP Order,
has the corporate or other organizational power and authority to carry on its
business as now conducted, to execute, deliver and perform its obligations under
this Agreement and each other Loan Document and (c) except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and, to the
extent that such concept exists in the relevant jurisdiction, is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability. Subject
to the entry of the DIP Order, this Agreement has been duly authorized, executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Loan Party, as applicable, enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Subject to the entry of the
DIP Order, the execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party (a) as of the date such Loan Document is
executed, do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except (i) filings
necessary to perfect Liens created under the Loan Documents or (ii) where
failure to obtain such consent or approval, or make such registration or filing,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Requirement of Law applicable to the Borrower
or any Subsidiary and (c) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any Subsidiary, except Liens created under
the Loan Documents or permitted by Section 6.02.

 

61



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Audited
Financial Statements and the Unaudited Financial Statements present fairly, in
all material respects, the financial position of the Borrower and the
Subsidiaries on a combined consolidated basis as of such dates and their results
of operations and cash flows for the period covered thereby, and were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby except as otherwise expressly noted therein, subject to normal year-end
audit adjustments and, in the case of the Unaudited Financial Statements, the
absence of footnotes. (i) On and as of the Effective Date, the Initial Approved
Budget, copies of which have heretofore been furnished to the Administrative
Agent and the Lenders and (ii) following the Effective Date, each DIP Budget
delivered pursuant to Section 5.16, in each case, reasonably presents, in all
material respects, a good faith estimate and assumptions of the Borrower and its
Subsidiaries as of such date; it being understood that no assurance can be given
that any particular projections will be realized, actual results may vary from
such forecasts and that such variations may be material.

(b) Since the Petition Date, no event, change or condition has occurred that has
had or would reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold (or license or similar) interests in or other
limited property interests in, all its real and personal property necessary for
the conduct of its business (including the Mortgaged Properties), (i) free and
clear of Liens, other than Liens expressly permitted by Section 6.02 and
(ii) except for minor defects in title or interest that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) To the knowledge of the Borrower or any Subsidiary, (i) each of the Borrower
and the Subsidiaries owns, or has a valid and enforceable right to use, any and
all trademarks, service marks, trade names, domain names, copyrights, rights in
software, patents, patents rights, trade secrets, database rights, design rights
and any and all other intellectual property or similar proprietary rights
throughout the world and all registrations and applications for registrations
therefor (collectively, “IP Rights”) that is used in or necessary for its
business as currently conducted, and (ii) the use thereof by the Borrower and
each Subsidiary does not infringe upon, misappropriate or otherwise violate the
rights of any other Person, except, in each case of (i) and (ii), for any such
failures to own or have rights to use, or any such infringements,
misappropriations or other violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
claim or litigation regarding any IP Rights owned or used by the Borrower or any
Subsidiary is pending or, to the knowledge of the Borrower or any Subsidiary,
threatened against the Borrower or any Subsidiary that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Chapter
11 Cases, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any Subsidiary that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has

 

62



--------------------------------------------------------------------------------

become subject to any Environmental Liability or, to the knowledge of the
Borrower or any Subsidiary, there is a reasonable basis for any such
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) is reasonably expected to incur any
Environmental Liability with respect to any Release on any real property now or
previously owned, leased or operated by it.

SECTION 3.07. Compliance with Laws. Each of the Borrower and the Subsidiaries is
in compliance with all Requirements of Law, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08. Sanctions; Anti-Corruption Laws. The Borrower has implemented and
maintained in effect policies and procedures designed to promote compliance by
the Borrower, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, the Subsidiaries and their respective officers and employees (when
acting in their role as officers and employees) and to the knowledge of the
Borrower, the respective directors of the Borrower (when acting in their role as
directors), are in compliance in all material respects with Anti-Corruption Laws
and applicable Sanctions and are not knowingly engaged in any activity that
would reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. None of the Borrower, any Subsidiary or any of their
respective directors, officers or employees is a Sanctioned Person. This
Section 3.08 is subject to Section 1.10.

SECTION 3.09. Investment Company Status. None of the Borrower or any other Loan
Party is required to register as an “investment company” under the Investment
Company Act.

SECTION 3.10. Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that violates the
provisions of Regulations U or X of the Board of Governors.

SECTION 3.11. Taxes. Except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each of the
Borrower and each Subsidiary (a) has timely filed or caused to be filed all Tax
returns and reports required to have been filed by it and (b) has paid or caused
to be paid all Taxes required to have been paid by it, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and where the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves therefor in conformity with GAAP.

SECTION 3.12. ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Foreign Pension Plan is
in compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such
plan, (ii) with respect to each Foreign Pension Plan, none of the Borrower, its
Affiliates or any of their respective directors, officers, employees or agents
has

 

63



--------------------------------------------------------------------------------

engaged in a transaction that could subject the Borrower or any Subsidiary,
directly or indirectly, to a tax or civil penalty and (iii) with respect to each
Foreign Pension Plan, any underfunding has been reflected in the financial
statements furnished to Lenders in respect of any unfunded liabilities in
accordance with GAAP.

SECTION 3.13. Disclosure. As of the Effective Date, none of the reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower or any Subsidiary to the Lead Arranger, the
Administrative Agent or any Lender on or before the Effective Date in connection
with the negotiation of this Agreement or any other Loan Document, included
herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished and taken as a whole) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information, when taken as a whole, was prepared in good faith based upon
assumptions believed by it to be reasonable at the time so furnished (it being
understood and agreed that (i) such projected financial information is merely a
prediction as to future events and are not to be viewed as facts, (ii) such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower or any of
the Subsidiaries and (iii) no assurance can be given that any particular
projected financial information will be realized and that actual results during
the period or periods covered by any such projected financial information may
differ significantly from the projected results and such differences may be
material).

SECTION 3.14. Subsidiaries. As of the Effective Date, Schedule 3.14 sets forth
the name of, and the ownership interest of the Borrower and each Subsidiary in,
each Subsidiary and identifies each Subsidiary that is a Loan Party, in each
case as of the Effective Date.

SECTION 3.15. [Reserved].

SECTION 3.16. [Reserved].

SECTION 3.17. Collateral Matters. (a) Subject to the Agreed Guaranty and
Security Principles, the entry of the DIP Order and the completion of the
actions set forth on Schedules 1.03 and 5.15, the Administrative Agent (for the
benefit of the Secured Parties) will have, upon entry of the Interim Order and
the completion of the actions set forth on Schedules 1.03 and 5.15, a valid,
enforceable and unavoidable Lien on all of the Loan Parties’ right, title and
interest in and to the Collateral described therein and the Collateral described
in the Loan Documents (including the DIP Order) and the proceeds thereof, and
subject to the Agreed Guaranty and Security Principles, entry of the DIP Order
and the completion of the actions set forth on Schedules 1.03 and 5.15, the
Administrative Agent (for the benefit of the Secured Parties) will have, upon
entry of the Interim Order and the completion of the actions set forth on
Schedules 1.03 and 5.15, a valid, enforceable, unavoidable and perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case having the
priority set forth in the applicable Security Document, but subject to the Liens
permitted under Section 6.02 that have priority under applicable Requirements of
Law or except as expressly provided in the Loan Documents or the DIP Order
(including the Carve-Out).

(b) Subject to the entry of the DIP Order and the completion of the actions set
forth on Schedules 1.03 and 5.15, each Mortgage upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a

 

64



--------------------------------------------------------------------------------

legal, valid and enforceable security interest in all the applicable mortgagor’s
right, title and interest in and to the Mortgaged Properties subject thereto and
the proceeds thereof under the laws of the relevant jurisdiction as indicated in
the Mortgage, and when the Mortgages have been filed in the jurisdictions
specified therein and the other actions specified on Schedules 1.03 and 5.15
have been taken with respect thereto, the Mortgages will constitute a fully
perfected security interest in all right, title and interest of the mortgagors
in the Mortgaged Properties and the proceeds thereof under the laws of the
relevant jurisdiction as indicated in the Mortgage, having the priority set
forth therein, but subject to the Liens permitted under Section 6.02 that have
priority under applicable Requirements of Law or except as expressly provided in
the Loan Documents or the DIP Order (including the Carve-Out) .

SECTION 3.19. Centre of Main Interest. (i) Each of LuxCo 1, LuxCo 2 and LuxCo 3
has its Centre of Main Interest (as that term is used in Article 3(1) of the
Insolvency Regulation) in its jurisdiction of incorporation (or, with the
consent of the Administrative Agent, England and Wales or Ireland) and (ii) each
other Subsidiary that is a Loan Party and is organized or incorporated in the
European Union, in each case has its Centre of Main Interest (as that term is
used in Article 3(1) of the Insolvency Regulation) in its jurisdiction of
incorporation or England and Wales, Ireland or Luxembourg.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make the Initial
Term Loan hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the other Effective
Date Loan Documents signed on behalf of each party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging of a signed signature page of this
Agreement and each other Effective Date Loan Document) that each party has
signed a counterpart of this Agreement and each other Effective Date Loan
Document.

(b) Except as provided by Section 5.15 herein, on Schedule 1.03 hereto or the
Agreed Guaranty and Security Principles, the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of each local counsel for the Loan Parties (or the Administrative
Agent, as applicable) listed on Part B of Schedule 1.03, in each case, dated as
of the Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Except as provided by Section 5.15 herein, on Schedule 1.03 hereto or the
Agreed Guaranty and Security Principles, the Administrative Agent shall have
received a copy of (i) each organizational or constitutional document of each
Loan Party certified, to the extent applicable, as of a recent date by the
applicable Governmental Authority or as of the Effective Date by a director or
an authorized representative of such Loan Party (where customary in any
applicable jurisdiction), which shall, for the avoidance of doubt, include in
the case of a Swiss Loan Party a copy of (x) up-to-date and certified articles
of association (Statuten), (y) an up-to-date and certified excerpt of the
competent commercial register and (z) the register of beneficial owners
(Verzeichnis der wirtschaftlich Berechtigten) relating to such Swiss Loan Party;
(ii) signature and incumbency certificates of the responsible officers or
authorized signatories of each Loan Party executing the Loan Documents to which
it is a party including, for

 

65



--------------------------------------------------------------------------------

the avoidance of doubt in relation to a Loan Party incorporated in Luxembourg,
extracts (extraits) of the Luxembourg trade and companies register (R.C.S.
Luxembourg), (iii) copies of resolutions of the board of directors or managers,
shareholders, partners, and/or similar governing bodies of each Loan Party (or
in relation to a Loan Party incorporated in Australia, extracts of resolutions),
as applicable, approving and authorizing the execution, delivery and performance
of Loan Documents to which it is a party, certified as of the Effective Date by
a secretary, an assistant secretary or a responsible officer of such Loan Party
as being in full force and effect without modification or amendment and (iv) a
good standing certificate (to the extent such concept, or an analogous concept,
exists) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation including, for the
avoidance of doubt, (i) in relation to a Loan Party incorporated in Luxembourg,
certificates of absence of a judicial decision (certificats de non-inscription
d’une decision judiciaire) delivered by the Luxembourg Trade and Companies
Register, and (ii) in relation to a Loan Party incorporated in Ireland, a letter
of status issued by the Irish Companies Registration Office dated no earlier
than 15 days prior to the proposed date of delivery of a joinder to the
Guarantee Agreement by any Loan Party incorporated in Ireland.

(d) The Administrative Agent shall have received a certificate, dated as of the
Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in paragraphs (a), (b) and (h) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least three Business Days prior to the Effective Date (or such shorter period
agreed by the Borrower in its sole discretion), reimbursement or payment of all
reasonable, documented and invoiced out-of-pocket expenses (including fees,
charges and disbursements of counsel and the Ad Hoc Group Advisors) required to
be reimbursed or paid by any Loan Party hereunder, under any other Loan Document
or under any other agreement entered into by the Lead Arranger, the
Administrative Agent and the Lenders, on the one hand, and any of the Loan
Parties, on the other hand; provided that such amounts may be offset against the
proceeds of the Term Loans.

(f) The Administrative Agent shall have received the Audited Financial
Statements and the Unaudited Financial Statements referred to in
Section 3.04(a).

(g) Not later than fifteen Business Days after the Petition Date, the Bankruptcy
Court shall have entered the Interim DIP Order, in form and substance reasonably
satisfactory to the Required Lenders, authorizing and approving the DIP Term
Loan Facility and the transactions contemplated hereby, including the Adequate
Protection Payments, and such Interim Order shall not have been stayed, revoked
or modified.

(h) (i) The Administrative Agent shall have received, at least three Business
Days prior to the Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been requested at least ten days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation and a Lender has requested
in a written notice to the Borrower at least 10 days prior to the Effective Date
a Beneficial Ownership Certification in relation to the Borrower, such Lender
shall have received such Beneficial Ownership Certification with respect to the
Borrower at least three business days prior to the

 

66



--------------------------------------------------------------------------------

Effective Date (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the conditions set forth in this clause
(h) shall be deemed to be satisfied).

(i) Except as provided by Section 5.15 herein, Schedule 1.03 hereto or the
Agreed Guaranty and Security Principles, the Collateral and Guarantee
Requirement shall have been satisfied to the extent applicable to each Loan
Party organized in the United States, Luxembourg, Switzerland, Japan, Mexico,
Romania, Slovakia and the United Kingdom (solely as to the pledge of equity in
any Loan Party domiciled in Switzerland or Japan) and the Administrative Agent,
on behalf of the Secured Parties, shall have a perfected security interest in
the Collateral of the type and priority described in the DIP Order and/or each
Security Document (except as otherwise set forth in the Collateral and Guarantee
Requirement, the Agreed Guaranty and Security Principles or Section 5.15 or
Schedule 1.03).

(j) [Reserved].

(k) The Borrower shall have delivered to the Administrative Agent the Initial
DIP Budget in form and substance reasonably acceptable to the Required Lenders
which shall set forth, on a weekly basis, among other things, customer
collections and other receipts, operating and other disbursements, professional
fees, net cash flows, liquidity and restructuring related amounts and otherwise
contain such details and assumptions as shall be reasonably satisfactory to the
Required Lenders.

(l) The Debtors shall have delivered to the Administrative Agent projections
covering the period of nine months from the Effective Date in form and substance
reasonably satisfactory to the Required Lenders.

(m) The Debtors shall have retained restructuring advisors acceptable to the
Required Lenders (it being understood and agreed that Perella Weinberg Partners
are acceptable to the Required Lenders).

(n) Since December 31, 2019, there shall not exist any action, suit,
investigation, litigation or proceeding pending (other than the Chapter 11
Cases) or threatened in any court or before any arbitrator or governmental
authority that, in the reasonable opinion of the Administrative Agent (acting at
the direction of the Required Lenders), affects any of the transactions
contemplated hereby in any material respect, or that has or would be reasonably
likely to have a Material Adverse Effect.

(o) The aggregate principal amount of revolving loans under the Pre-Petition
Credit Agreement shall not exceed the amount outstanding as of September 2,
2020.

(p) The Debtors and Pre-Petition Lenders holding no less than 50.1% of the
outstanding principal amount of loans and/or revolver exposure outstanding under
the Pre-Petition Credit Agreement (such Pre-Petition Lenders represented by the
Ad Hoc Group Advisors and party to the RSA, collectively, the “Ad Hoc Group”)
shall have entered into the RSA on terms satisfactory to the Required Lenders
and the RSA shall be in full force and effect and no default by the Borrower or
any Guarantor under the RSA and no RSA Lender Termination Event or RSA Company
Termination Event shall have occurred and be continuing.

(q) Pre-Petition Lenders holding not less than 50.1% of the outstanding
principal amount of loans and/or revolver exposure under the Pre-Petition Credit
Agreement shall have consented to the DIP Term Loan Facility including the
priming Liens contemplated by the

 

67



--------------------------------------------------------------------------------

Loan Documents except as otherwise set forth in the Agreed Guaranty and Security
Principles or Section 5.15 or Schedule 1.03.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on the
Effective Date.

SECTION 4.02. Effective Date and Delayed Draw Borrowing Date. On and after the
Effective Date, the obligations of the Lenders to make the Initial Term Loan and
the Delayed Draw Term Loan, are subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be true and correct
in all material respects (or in all respects, as applicable) as of such earlier
date.

(b) At the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.

(c) The Borrower shall have delivered to the Administrative Agent a request for
Borrowing that complies with the requirements set forth in Section 2.03.

(d) The Borrowing shall not violate any requirement of law and shall not be
enjoined, temporarily, preliminarily or permanently.

(e) With respect to the Delayed Draw Term Loan, the Final Order shall have been
entered by the Bankruptcy Court and such Final Order shall be reasonably
satisfactory to the Required Lenders.

(f) The Interim Order (and in the case of the Delayed Draw Term Loan, the Final
Order) shall be in full force and effect and shall not have been vacated,
reversed, modified, amended or stayed in any manner adverse to the Lenders
without the consent of the Required Lenders.

(g) The Loan Parties shall be in compliance with the Approved Budget in all
respects and the proceeds of the Loans shall be used as set forth in the
Approved Budget (in each case, subject to the Permitted Variance).

(h) There shall not have been a default under the RSA in any way with respect to
(x) the seeking, solicitation, implementation or support of any Alternative
Restructuring (as defined in the RSA) by any of the Debtors, (y) the failure by
any of the Debtors to use commercially reasonable efforts to pursue the
Restructuring (as defined in the RSA), or (z) the taking of any action (or the
encouraging of any other person or entity) to object to, delay, impede or
interfere with acceptance, implementation or consummation of an Acceptable Plan
(as defined in the RSA) by any of the Debtors.

 

68



--------------------------------------------------------------------------------

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in this Section 4.02.

ARTICLE V

Affirmative Covenants

From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document shall have been paid in
full, the Borrower covenants and agrees (except with respect to Section 5.08, in
which case the Borrower covenants and agrees to cause each Swiss Entity (as
defined below)) with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. In the case of the
Borrower, the Borrower will furnish to the Administrative Agent, which shall
furnish to each Lender, the following:

(a) within 90 days after the end of each fiscal year of the Borrower (or such
later date as Form 10-K of the Borrower is required to be filed with the SEC
taking into account any extension granted by the SEC, provided that the Borrower
gives the Administrative Agent notice of any such extension), its audited
consolidated balance sheet and audited consolidated statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
and related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with generally
accepted auditing standards and reported on by an independent public accountants
of recognized national standing (which is unqualified except with respect to any
“going concern” or like qualification, exception or matter of emphasis) to the
effect that such financial statements present fairly in all material respects
the financial condition, results of operations and cash flow of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
year and accompanied by a narrative report describing the financial position,
results of operations and cash flow of the Borrower and its consolidated
Subsidiaries;

(b) within 45 days after the end of each fiscal quarter of each fiscal year of
the Borrower (or such later date as Form 10-Q of the Borrower is required to be
filed with the SEC taking into account any extension granted by the SEC,
provided that the Borrower gives the Administrative Agent notice of any such
extension), its unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Borrower as presenting fairly
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and accompanied by a narrative report describing the
financial position, results of operations and cash flow of the Borrower and its
consolidated Subsidiaries;

 

69



--------------------------------------------------------------------------------

(c) within 30 days after the end of each fiscal month, its unaudited
consolidated summary balance sheet and unaudited consolidated summary statements
of operations and cash flows as of the end of and for such fiscal month, setting
forth in each case in comparative form the figures for the corresponding period
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Borrower as presenting fairly
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and accompanied by a narrative report describing the
financial position, results of operations and cash flow of the Borrower and its
consolidated Subsidiaries;

(d) concurrently with each delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the
Borrower certifying as to whether a Default has occurred and is continuing and,
if a Default has occurred and is continuing, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) in the case
of the delivery of financial statements under clause (a) above, stating whether
the amounts directly or indirectly on-lent by the Borrower (or any of its direct
or indirect Subsidiaries (other than the Swiss Entities)) to the Swiss Entities
exceed the IFRS Equity Amount, and (iii) certifying that the representation in
Section 3.19(i) is true and correct in all material respects with respect to
each Lux Intermediate Holdco.

(e) [Reserved];

(f) promptly after the same becomes publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Borrower to the holders of its Equity Interests
generally, as applicable; and

(g) promptly following any request therefor, but subject to the limitations set
forth in the proviso to the last sentence of Section 5.09 and Section 9.12, such
other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agent or any Lender may
reasonably request; provided that none of the Borrower or any Subsidiary will be
required to provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower or any
Subsidiary or any of their respective customers and suppliers, (ii) in respect
of which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives) is prohibited by applicable Requirements of Law or
(iii) the revelation of which would violate any confidentiality obligations owed
to any third party by the Borrower or any Subsidiary (not created in
contemplation thereof); provided, further, that if any information is withheld
pursuant to clause (i), (ii), or (iii) above, the Borrower or any Subsidiary
shall promptly notify the Administrative Agent of such withholding of
information and the basis therefor.

Information required to be furnished pursuant to clause (a), (b), (c), (f) or
(g) of this Section shall be deemed to have been furnished if such information,
or one or more annual or quarterly reports containing such information, shall
have been posted by the Administrative Agent on the Platform or shall be
available on the website of the SEC at http://www.sec.gov. Information required
to be furnished pursuant to this Section may also be furnished by electronic
communications pursuant to procedures approved by the Administrative Agent.

 

70



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall furnish to each Lender, prompt written notice
of the following:

(a) the occurrence of any Default;

(b) to the extent permitted by the Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of the Borrower or any Subsidiary, affecting the
Borrower or any Subsidiary, that in each case would reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any Environmental Liability or ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect; and

(d) at least three days (provided that if delivery of such documents, motions,
orders, or applications at least three days in advance is not reasonably
practicable prior to filing, such period for delivery may be shortened upon the
written consent of the Administrative Agent (acting at the direction of the
Required Lenders) (not to be unreasonably withheld)) prior to the date when the
Borrower intends to file any documents implementing and achieving the
Restructuring Transactions and the transactions contemplated by the Loan
Documents, as applicable, including any substantive “second day” motions, the
Chapter 11 Plan and any supplement thereto, the Chapter 11 Plan Disclosure
Statement, any proposed order of the Bankruptcy Court approving the Chapter 11
Plan, any proposed order of the Bankruptcy Court approving the Chapter 11 Plan
Disclosure Statement and the related solicitation materials, any monthly
reporting provided to the Bankruptcy Court or the U.S. Trustee, and any proposed
Interim Order and Final Order; provided that any pleadings or motions and orders
related to the DIP Term Loan Facility or use of proceeds of the Term Loans must
be acceptable to the Required Lenders.

Each notice delivered under this Section (except for notices pursuant to clause
(d)) shall be accompanied by a written statement of a Financial Officer or other
executive officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
legal name, as set forth in such Loan Party’s organizational or constitutional
documents, (ii) in the jurisdiction of incorporation or organization of any Loan
Party, (iii) in the form of organization of any Loan Party or (iv) in any Loan
Party’s organizational identification/registration number, if any, or, with
respect to a Loan Party organized under the laws of a jurisdiction that requires
such information to be set forth on the face of a Uniform Commercial Code
financing statement (or the equivalent thereof in each applicable jurisdiction),
the Federal Taxpayer Identification Number of such Loan Party.

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
maintain, preserve, protect, enforce, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises
and IP Rights in each case to the extent necessary for the conduct of its
business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
(ii) the Borrower and each Subsidiary from allowing registered or applied-for IP
Rights to lapse, expire, become abandoned or otherwise terminate in the ordinary
course of business or where, in its reasonable business judgment, the lapse,
expiration,

 

71



--------------------------------------------------------------------------------

abandonment or termination would not materially interfere with the business of
the Borrower or any Subsidiary, as applicable.

SECTION 5.05. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, in accordance with the Bankruptcy Code and subject to any order
of the Bankruptcy Court, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to, keep and maintain all property necessary
for the conduct of its business in good working order and condition, ordinary
wear and tear excepted and casualty and condemnation excepted.

SECTION 5.07. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, subject to the Agreed Guaranty and Security Principles in the
case of Non-U.S. Loan Parties, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as are consistent with the past practices of the Loan
Parties or otherwise as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Borrower shall take commercially reasonable efforts to
cause the main property and liability policies maintained by or on behalf of the
Borrower to name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder and to provide an endorsement demonstrating the
same, and to contain a lender loss payable clause and accompanying endorsement
that names the Administrative Agent, on behalf of the Secured Parties, as the
lender loss payable thereunder. With respect to each Mortgaged Property that is
located in an area determined by the Federal Emergency Management Agency to fall
under special flood hazards, the applicable Loan Party has obtained, and will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable law, including Regulation H of the
Board of Governors. The Borrower will furnish to the Lenders, upon reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained; provided that no Loan Party shall be required to
deliver original copies of any insurance policies.

SECTION 5.08. Swiss Tax. (a) To the extent any Loan Party organized under the
laws of Switzerland would otherwise be required under the terms of the Loan
Documents to grant a Lien over any real estate (including building rights
(Baurechte)) acquired (but not leased or licensed) by it in favor of the Secured
Parties, such Loan Party organized under the laws of Switzerland shall, prior to
granting such Lien, obtain a ruling from the Cantonal tax administration in
which the real estate is located confirming that interest payments in respect of
the Loans are not subject to withholding tax within the meaning of Art. 94 Swiss
Direct Tax Law (DBG) respectively Art. 35(1)(e) Swiss Tax Harmonization Law
(StHG), irrespective whether the Lenders are resident in a country with which
Switzerland has a double taxation agreement under which residents of that
country can benefit from a full exemption from Swiss taxation on interest, in
form and substance satisfactory to the Administrative Agent.

(b) To the extent possible pursuant to applicable law, any Loan Party organized
under the laws of Switzerland shall conduct its business in a manner such that
it would

 

72



--------------------------------------------------------------------------------

not be reasonably likely to result in the imposition of any withholding tax
liability in respect of any payment to a Secured Party under a Loan Document.

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during regular office hours but no
more often than one (1) time during any calendar year absent the existence of an
Event of Default; provided that excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise visitation and inspection rights of the
Administrative Agent and the Lenders under this Section 5.09; provided, further
that none of the Borrower or any Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Requirement of Law or any
binding agreement (not created in contemplation thereof) or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

SECTION 5.10. Compliance with Laws. The Borrower will, and will take reasonable
action to cause each of its Subsidiaries to, comply with all Requirements of Law
(including ERISA, Environmental Laws and the USA PATRIOT Act) with respect to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.11. Use of Proceeds. (a) The proceeds of the Term Loans will be used
solely to (a) pay certain costs, premiums, fees and expenses related to the
Chapter 11 Cases, (b) with respect to the Initial Borrowing, make payments
pursuant to any orders entered by the Bankruptcy Court pursuant to any “first
day” motions permitting the payment by the Debtors of any prepetition amounts
then due and owing (the “First Day Orders”); provided, that the form and
substance of such First Day Orders shall be reasonably acceptable to the
Required Lenders, (c) make Adequate Protection Payments, and (d) fund working
capital needs of the Debtors and their subsidiaries to the extent permitted by
the Approved Budget; provided, further, that, in each case (i) such payments
shall be made in accordance with the Approved Budget and (ii) no proceeds of the
Term Loans will be utilized, directly or indirectly, to prepay, redeem or
otherwise discharge any prepetition Indebtedness of the Borrower or any of its
subsidiaries or affiliates except as permitted by clause (b) above, and, in each
such case, the use of proceeds of the Term Loans shall be subject to additional
limitations set forth in the DIP Order.

(b) The Borrower will not request any Borrowing, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, and employees shall not use, the proceeds of any Borrowing (A) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in material
violation of any Anti-Corruption Laws by the Borrower or any of their respective
Subsidiaries; (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, except to the extent permitted for a person required to
comply with Sanctions, or (C) in any manner that

 

73



--------------------------------------------------------------------------------

would result in the violation of any Sanctions applicable to any party hereto.
This Section 5.11(b) is subject to Section 1.10.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary (other than
any Excluded Subsidiary) is formed or acquired after the Effective Date, the
Borrower will, as promptly as practicable and, in any event, within 90 days (or
such longer period as the Administrative Agent, acting reasonably, may agree to
in writing (including electronic mail)) after such Subsidiary is formed or
acquired, notify the Administrative Agent thereof and, to the extent applicable
and, if such Subsidiary is a subsidiary organized outside the United States,
subject to the Agreed Guaranty and Security Principles, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party and such other documents, opinions, certificates
consistent with those delivered pursuant to Sections 4.01(b) and (c) that the
Administrative Agent may reasonably request with respect to such Subsidiary. The
net proceeds from the Term Loans drawn will be applied by the Borrower outside
Switzerland unless use in Switzerland is permitted under the Swiss taxation laws
in force from time to time without payments in respect of the Term Loans
becoming subject to withholding or deduction for Swiss Anticipatory Tax as a
consequence of such use of proceeds in Switzerland.

SECTION 5.13. Further Assurances. (a) The Borrower will, and will cause each of
its Subsidiaries that is a Loan Party to (with respect to the Non-U.S. Loan
Parties, to the extent provided for in the Agreed Guaranty and Security
Principles), execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents and any foreign equivalents of the foregoing, and
the recording of instruments in the United States Patent and Trademark Office
and the United States Copyright Office), that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied and are necessary in the applicable jurisdiction in order for
Liens in the Collateral to remain perfected, all at the expense of the Loan
Parties.

(b) If any material assets (other than Excluded Property) or any IP Rights
(other than Excluded Property) are acquired by a Loan Party after the Effective
Date (other than assets constituting Collateral (x) under the applicable
Security Document that become subject to the Lien created by such Security
Document or (y) that become subject to a Lien pursuant to the terms of the DIP
Order, in each case, upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will (with respect to
the Non-U.S. Loan Parties, to the extent provided for in the Agreed Guaranty and
Security Principles) cause such assets to be subjected to a Lien securing the
Obligations and will, subject to the Collateral and Guarantee Requirement, take,
and cause the Loan Parties to take, such actions as shall be necessary to grant
and perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

SECTION 5.14. Credit Ratings. The Borrower will use commercially reasonable
efforts to cause the credit facilities made available under this Agreement to be
rated by S&P and Moody’s (but not any particular rating) no later than 15
calendar days after the entry of the Interim Order (or such later date as may be
reasonably agreed by the Required Lenders). The Borrower will use commercially
reasonable efforts to maintain a corporate or corporate family, as applicable
rating (but not any particular rating) from Moody’s and S&P, in each case, in
respect of the Borrower.

 

74



--------------------------------------------------------------------------------

SECTION 5.15. Post-Effective Date Matters. As promptly as practicable, and in
any event within the time periods specified in Schedule 5.15 (or such longer
periods as the Administrative Agent may agree to in its reasonable discretion in
writing), and in respect of Non-U.S. Loan Parties, subject to the Agreed
Guaranty and Security Principles, after the Effective Date, the Borrower shall
deliver, or cause to be delivered, the items specified in Schedule 5.15 hereof
or complete such undertakings described on Schedule 5.15 hereof (unless waived
pursuant to Section 9.02).

SECTION 5.16. Budget and Variances.

(a) The Approved Budget shall set forth, on a weekly basis, among other things,
Budgeted Disbursements (excluding professional fees and expenses, Adequate
Protection Payments, debt service costs and settlement and other costs
associated with hedging and derivative instruments paid by the Debtors in the
applicable period) for the 13-week period commencing with the first week ended
after the Petition Date. Beginning on the third Thursday following the Petition
Date and on each four week anniversary thereof, the Debtors shall deliver to the
Administrative Agent for the distribution to the Lenders an updated 13-week cash
flow projection and a proposed updated budget substantially in the form of the
Initial DIP Budget or in such other form as the Required Lenders may agree in
their reasonable discretion (the “Proposed Budget”). To the extent such Proposed
Budget is approved by the Required Lenders in their reasonable discretion, such
Proposed Budget shall thereafter be the “Approved Budget” for such period
contained therein and for all purposes hereunder. No such Proposed Budget shall
become an Approved Budget until so approved; provided that the Required Lenders
shall be deemed to have approved such Proposed Budget if they have not objected
thereto within five Business Days after delivery thereof. In the event that any
Proposed Budget is not so approved, the last Approved Budget without giving
effect to any update, modification or supplement shall apply to the projection
period. Each Approved Budget shall be accompanied by supporting documentation as
reasonably requested by the Administrative Agent and the Required Lenders (which
documentation shall be consistent with the documentation provided in connection
with the Initial DIP Budget or otherwise as reasonably requested by such
parties) and prepared in good faith based upon assumptions believed by the
Borrower to be reasonable when made.

(b) For each Variance Testing Period, the Borrower shall not permit the Actual
Disbursements to exceed the Budgeted Disbursements (each calculated on a
cumulative basis), in each case, for such Variance Testing Period, by more than
the Permitted Variance.

(c) The Borrower shall deliver to the Administrative Agent for the distribution
to the Lenders on or before 12:00 p.m., New York City time, on Thursday of each
week (commencing on October 22, 2020), rolling 13-week cash flows, together with
a Budget Variance Report for the prior four week cumulative period in form
reasonably satisfactory to the Required Lenders.

(d) The Administrative Agent and the Lenders (i) may assume that the Loan
Parties will comply with the Approved Budget (subject to Permitted Variances),
(ii) shall have no duty to monitor such compliance and (iii) shall not be
obligated to pay (directly or indirectly from the Collateral) any unpaid
expenses incurred or authorized to be incurred pursuant to any Approved Budget.
The line items in the Approved Budget for payment of interest, expenses and
other amounts to the Administrative Agent and the Lenders are estimates only,
and the Loan Parties remain obligated to pay any and all Obligations in
accordance with the terms of the Loan Documents regardless of whether such
amounts exceed such estimates. Nothing in any Approved Budget shall

 

75



--------------------------------------------------------------------------------

constitute an amendment or other modification of any Loan Document or other
lending limits set forth therein.

SECTION 5.17. Status Updates. No less than twice per month (unless a Default or
an Event of Default has occurred and is continuing at such time in which case
such calls shall be weekly, or more frequently if requested by the Required
Lenders), from and after the Petition Date through the Maturity Date, the
Borrower shall hold a meeting (telephonically with reasonable notice prior
thereto at times during normal business hours as may be reasonably agreed
between the Borrower and the Administrative Agent) with management of the
Borrower and with the Lenders regarding the financing results, operations, other
business developments and developments in the Chapter 11 Cases, with such
telephone conferences being split into a portion for the Public Siders and a
portion for the Private Siders.

SECTION 5.18. Adequate Protection Payments. The Loan Parties will make adequate
protection payments payable in cash on the dates and to the extent required by
the DIP Order (such interest and payments, collectively, the “Adequate
Protection Payments”).

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, nor will the Borrower permit any of the Subsidiaries to, create, incur,
assume or permit to exist any Indebtedness, except:

(i) Indebtedness created hereunder and under the other Loan Documents;

(ii) Indebtedness (and Guarantees thereof) existing on the Effective Date or
incurred pursuant to commitments in effect on the Effective Date and, except for
intercompany Indebtedness, in each case, set forth in Schedule 6.01;

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary so long as (A) such Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party is
permitted under Section 6.04(f) and (B) such Indebtedness of the Borrower or any
other Loan Party owing to any other Subsidiary (other than intercompany loans
made by any Swiss Entity to any entity that is not a Subsidiary of such Swiss
Entity) shall be subordinated in right of payment to the Obligations, subject to
the Agreed Guaranty and Security Principles, on the terms set forth in the
Global Intercompany Note (or any other agreement with substantially similar
terms of subordination) and the Pre-Petition Intercreditor Agreement as
Intra-Group Indebtedness (as defined in the Pre-Petition Intercreditor
Agreement); provided, that no Indebtedness borrowed or incurred by a Chinese
Subsidiary from a Loan Party shall be permitted under this clause (iii);

(iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary (other than
Indebtedness incurred pursuant to clause (a)(iii) or (a)(vii) of this
Section 6.01), subject to the last paragraph of this Section 6.01(a); provided
that (A) the Indebtedness so Guaranteed is permitted by this Section,

 

76



--------------------------------------------------------------------------------

(B) Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04, and
(C) Guarantees permitted under this clause (iv) shall be subordinated to the
Obligations of the applicable Subsidiary to the same extent and on the same
terms as the Indebtedness so Guaranteed is subordinated to the Obligations
pursuant to the terms set out in the Pre-Petition Intercreditor Agreement;

(v) Indebtedness of the Borrower or its Subsidiaries incurred to finance the
acquisition, construction, repair, replacement or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
by the Borrower or its Subsidiaries in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that such Indebtedness is incurred prior to or within 30 days
after such acquisition or the completion of such construction, repair,
replacement or improvement; provided further that at the time of incurrence
thereof, the aggregate principal amount of Indebtedness permitted by this
clause (v), together with any sale and leaseback transaction incurred pursuant
to Section 6.06, outstanding under this clause (v) at any time shall not exceed
€5,000,000;

(vi) Indebtedness extended by a Chinese Subsidiary to any Loan Party in
existence as of the Effective Date; provided that any such Indebtedness shall be
subordinated in right of payment to the Obligations, subject to the Agreed
Guaranty and Security Principles, on the terms set forth in the Global
Intercompany Note (or any other agreement with substantially similar terms of
subordination) and the Pre-Petition Intercreditor Agreement as Intra-Group
Indebtedness (as defined in the Pre-Petition Intercreditor Agreement);

(vii) other Indebtedness in an aggregate principal amount outstanding under this
clause (vii) at any time not exceeding €5,000,000;

(viii) Indebtedness incurred pursuant to Permitted Receivables Facilities in
existence as of the Effective Date; provided that the Indebtedness outstanding
in reliance on this clause (viii) shall not exceed, at the time of incurrence
thereof, (A) in the case of such Indebtedness relating to sales, transfers or
other dispositions of promissory notes by a Subsidiary organized under the laws
of the People’s Republic of China, €100,000,000 in the aggregate and (B) in
other cases, €80,000,000 in the aggregate;

(ix) [reserved];

(x) Indebtedness and obligations in respect of self-insurance and obligations in
respect of bids, tenders, trade contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), public or
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature and similar obligations or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(xi) Indebtedness in respect of Hedging Agreements permitted by Section 6.07
(including any Back to Back Arrangements);

(xii) Indebtedness in respect of any overdraft facilities, employee credit card
programs, netting services, automated clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

 

77



--------------------------------------------------------------------------------

(xiii) Indebtedness in the form of deferred compensation (including
indemnification obligations, obligations in respect of purchase price
adjustments, earnouts, non-competition agreements and other contingent
arrangements) or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any
acquisition or other investment permitted under this Agreement;

(xiv) [reserved];

(xv) Indebtedness representing deferred compensation to directors, officers,
consultants or employees of the Borrower and the Subsidiaries incurred in the
ordinary course of business;

(xvi) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.08;

(xvii) Indebtedness of Subsidiaries under bilateral local law letter of credit
and other working capital facilities (such facilities incurred on reliance of
this Section 6.01(a)(xvii), the “Specified Cash Management Financing
Facilities”); provided that (A) the Indebtedness outstanding in reliance on this
clause (xvii) shall not exceed, at the time of incurrence thereof, €30,000,000
and (B) at the time such Indebtedness is incurred under this clause (xvii) and
after giving effect thereto, such incurrence shall not cause the Non-Guarantor
Basket to be exceeded;

(xviii) Indebtedness of Subsidiaries that are not Loan Parties under bilateral
local law credit and other working capital facilities in existence on the
Effective Date that are not secured by the Collateral; provided that at the time
such Indebtedness is incurred under this clause (xviii) and after giving effect
thereto, such incurrence shall not cause the Non-Guarantor Basket to be exceeded
(without duplication of any Specified Cash Management Financing Facilities);

(xix) [reserved];

(xx) [reserved];

(xxi) [reserved];

(xxii) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxiii) [reserved];

(xxiv) Indebtedness incurred by a Subsidiary in connection with bankers’
acceptances, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, in each case incurred or undertaken
in the ordinary course of business on arm’s length commercial terms on a
non-recourse basis;

(xxv) Indebtedness incurred by the Borrower or any of the Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business or consistent
with past practice, in each case, in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability

 

78



--------------------------------------------------------------------------------

insurance or self-insurance or other reimbursement-type obligations regarding
workers’ compensation claims;

(xxvi) (x) Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Borrower or any Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;

(xxvii) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Effective Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;

(xxviii) (x) tenant improvement loans and allowances in the ordinary course of
business and (y) to the extent constituting Indebtedness, guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, lessors and licensees of the Borrower and any Subsidiary;

(xxix) Indebtedness or guarantees arising from or in connection with any cross
guarantee entered into pursuant to Part 2M of the Australian Corporations Act or
any equivalent provision from time to time; and

(xxx) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxix) above.

(b) Accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an Incurrence of Indebtedness for
purposes of this covenant. Guarantees of, or obligations in respect of letters
of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this covenant.

SECTION 6.02. Liens. (a) The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Borrower or any of its Subsidiaries existing
on the Effective Date and, other than to the extent securing intercompany
Indebtedness or obligations, set

 

79



--------------------------------------------------------------------------------

forth in Schedule 6.02; provided that (A) such Lien shall not apply to any other
asset of the Borrower or any Subsidiary (other than assets financed by the same
financing source in the ordinary course of business) and (B) such Lien shall
secure only those obligations that it secures on the Effective Date and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced;

(iv) [reserved];

(v) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved (including any such assets made the subject of a Capital Lease
Obligation incurred) by the Borrower or any Subsidiary; provided that
(A) [reserved], (B) such Liens and the Indebtedness secured thereby are incurred
prior to or within 30 days after such acquisition or the completion of such
construction, repair, replacement or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing, repairing,
replacing or improving such fixed or capital asset and in any event, the
aggregate principal amount of such Indebtedness does not exceed the amount
permitted under the second proviso of Section 6.01(a)(v) at any time outstanding
and (D) such Liens shall not apply to any other property or assets of the
Borrower or any Subsidiary (except assets financed by the same financing source
in the ordinary course of business);

(vi) customary rights and restrictions contained in agreements relating to such
sale or transfer pending the completion thereof in connection with the sale or
transfer of any Equity Interests or other assets in a transaction permitted
under Section 6.05;

(vii) any encumbrance or restriction (including put and call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Equity
Interests of any (A) Subsidiary that is not a wholly owned Subsidiary or
(B) joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(viii) [reserved];

(ix) [reserved];

(x) Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(xi) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
outstanding under this clause (xi) at any time does not exceed €5,000,000;

(xii) [reserved];

(xiii) [reserved];

(xiv) Liens that are deemed security interests under the Australian PPSA that do
not, in substance, secure payment or performance of an obligation;

(xv) Liens on property or other assets of any Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Subsidiary or another Subsidiary
that is not a Loan Party, in each case permitted under Section 6.01(a);

 

80



--------------------------------------------------------------------------------

(xvi) Liens on cash and Permitted Investments securing Specified Cash Management
Financing Facilities;

(xvii) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(xviii) Liens on Equity Interests of any joint venture (a) securing obligations
of such joint venture or (b) pursuant to the relevant joint venture agreement or
arrangement;

(xix) Liens on cash, Permitted Investments or other marketable securities
securing (A) letters of credit of any Loan Party that are cash collateralized on
the Effective Date in an amount of cash, Permitted Investments or other
marketable securities with a fair market value of up to 105% of the face amount
of such letters of credit being secured or (B) letters of credit and other
credit support obligations in the ordinary course of business; and

(xx) Liens on the Collateral granted as part of the adequate protection pursuant
to the DIP Order;

provided that the expansion of Liens by virtue of accretion or amortization of
original issue discount, the payment of dividends in the form of Indebtedness,
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this Section 6.02.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, nor will it permit
any of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, divide, or otherwise dispose of all or substantially all of its
properties and assets to any Person or group of Persons (which, for the
avoidance of doubt, shall not restrict the change in organizational form),
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, any Subsidiary may engage in a
merger, consolidation, liquidation, dissolution, division or disposal of all or
substantially all of its properties and assets, in each case, to give effect to
the Post-Signing Reorganization.

(b) The Borrower and the Subsidiaries, taken as a whole, will not engage to any
material extent in any business if as a result thereof the business conducted by
the Borrower and the Subsidiaries, taken as a whole, would be substantially
different from the business conducted by the Borrower and the Subsidiaries,
taken as a whole, on the Effective Date; provided that businesses reasonably
related, incidental or ancillary thereto to the business conducted by the
Borrower and the Subsidiaries, taken as a whole, on the Effective Date or
reasonable extensions thereof shall be permitted hereunder.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, make any Investment,
except:

(a) Permitted Investments and cash;

(b) [reserved];

(c) [reserved];

 

81



--------------------------------------------------------------------------------

(d) Investments existing on the Effective Date and, other than with respect to
intercompany Investments, set forth on Schedule 6.04 and any modification,
replacement, renewal, reinvestment or extension thereof;

(e) Investments by the Borrower in the Subsidiaries and by the Borrower and the
Subsidiaries in Equity Interests of their respective Subsidiaries; provided that
(i) such Investment shall only be made in Equity Interests of Subsidiaries that
are Loan Parties, except for such Investments made in the course of cash
management activities, (ii) any such Equity Interests held by a Loan Party in
any other Loan Party shall be pledged to the extent required by the definition
of the term “Collateral and Guarantee Requirement”; and (iii) no Investments may
be made by Loan Parties in Chinese Subsidiaries in reliance on this clause (e);
provided, notwithstanding the foregoing, the making of an Investment by any Loan
Party in any Subsidiary domiciled in Brazil shall be permitted under this clause
(e) so long as such Investments shall not (x), at the time such Investment is
made and after giving effect thereto, cause clause (b) of the Non-Guarantor
Basket to be exceeded, and (y) exceed $5,000,000 in the aggregate;

(f) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) such loans
or advances shall only be to the Borrower or a Subsidiary constituting a Loan
Party, except for loans or advances made in the course of cash management
activities, (ii) any such loans and advances made by a Loan Party shall be
evidenced, on and after the Effective Date, by the Global Intercompany Note or
other promissory notes with substantially similar terms of subordination,
(iii) the outstanding amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (not including the Chinese Subsidiaries)
at the time such loans or advances are made, and after giving effect thereto,
shall not cause clause (b) of the Non-Guarantor Basket to be exceeded; provided
that any loan or advance made by any Loan Party to a Subsidiary that is not a
Loan Party, for the purposes of calculating usage under this subclause (iii) and
clause (b) of the Non-Guarantor Basket, shall be reduced dollar-for-dollar (or
other applicable currency) by any amounts owed by such Loan Party to such
Subsidiary that is not a Loan Party, and (iv) no loans or advances may be made
to any Chinese Subsidiaries under this clause (f);

(g) Guarantees by the Borrower or any Subsidiary in respect of Indebtedness
permitted under Section 6.01 and in respect of other obligations not otherwise
contemplated by this Section 6.04, in each case of the Borrower or any
Subsidiary; provided that any such Guarantees of Indebtedness and such other
obligations, in each case of Subsidiaries that are not Loan Parties by any Loan
Party shall not, at the time any such Guarantee is provided and after giving
effect thereto, cause the Non-Guarantor Basket to be exceeded;

(h) loans or advances to directors, officers, consultants or employees of the
Borrower or any Subsidiary made in the ordinary course of business of the
Borrower or such Subsidiary, as applicable, not exceeding €500,000 in the
aggregate outstanding at any time (determined without regard to any write-downs
or write-offs of such loans or advances);

(i) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Borrower
or any Subsidiary for accounting purposes and that are made in the ordinary
course of business;

(j) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment, in each case in the ordinary
course of business;

 

82



--------------------------------------------------------------------------------

(k) investments in the form of Hedging Agreements permitted by Section 6.07
(including any Back to Back Arrangements);

(l) [reserved];

(m) investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(n) investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(o) investments that result solely from the receipt by the Borrower or any
Subsidiary from any of its Subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof);

(p) receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;

(q) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and its Subsidiaries that are wholly owned
Subsidiaries;

(r) Investments in the form of letters of credit, bank guarantees, performance
bonds or similar instruments or other creditor support or reimbursement
obligations made in the ordinary course of business by the Borrower on behalf of
any Subsidiary and made by any Subsidiary on behalf of the Borrower or any other
Subsidiary; provided that at the time such letters of credit, bank guarantees,
performance bonds or similar instruments or other creditor support or
reimbursement obligations are made by Loan Parties on behalf of Subsidiaries
that are not Loan Parties pursuant to this clause (r), and after giving effect
thereto, such obligations shall not cause the Non-Guarantor Basket to be
exceeded;

(s) Guarantees by the Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(t) [reserved];

(u) other Investments by the Borrower or any Subsidiary in an aggregate amount,
as valued at cost at the time each such Investment is made and including all
related commitments for future Investments (and the principal amount of any
Indebtedness that is assumed or otherwise incurred in connection with such
Investment), outstanding under this clause (u) at any time in an aggregate
amount not exceeding (x) €2,500,000 plus (y) the aggregate amount of dividends
received by the Borrower or any Subsidiary from joint ventures since the
Effective Date;

(v) Investments consisting of (i) extensions of trade credit and accommodation
guarantees in the ordinary course of business and (ii) loans and advances to
customers; provided that the aggregate principal amount of such loans and
advances outstanding under this clause (ii) at any time shall not exceed
€2,500,000;

 

83



--------------------------------------------------------------------------------

(w) Investments in connection with the Post-Signing Reorganization;

(x) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

(y) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) in the form of
trade accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(z) [reserved];

(aa) customary Investments in connection with Permitted Receivables Facilities;

(bb) [reserved];

(cc) Investments in the form of loans or advances made to distributors and
suppliers in the ordinary course of business; and

(dd) to the extent they constitute Investments, guaranties in the ordinary
course of business of the obligations of suppliers, customers, franchisees,
lessors and licensees of the Borrower and any Subsidiary;

SECTION 6.05. Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset (other
than assets sold, transferred, leased or otherwise disposed of in a single
transaction or a series of related transactions with a fair market value of
€1,000,000 or less), including any Equity Interest owned by it, nor will the
Borrower permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary (other than issuing directors’ qualifying shares and other than
issuing Equity Interests to the Borrower or another Subsidiary), except:

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used,
obsolete, damaged, worn out or surplus equipment, (iii) property no longer used
or useful in the conduct of the business of the Borrower and the Subsidiaries
(including intellectual property), (iv) immaterial assets and (v) cash and
Permitted Investments, in each case in the ordinary course of business;

(b) sales, transfers, leases and other dispositions to the Borrower or a
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall, to the
extent applicable, be made in compliance with Sections 6.04 and 6.09;

(c) sales, transfers and other dispositions or forgiveness of accounts
receivable in connection with the compromise, settlement or collection thereof
not as part of any accounts receivables financing transaction (including sales
to factors or other third parties);

(d) (i) sales, transfers, leases and other dispositions of assets to the extent
that such assets constitute an investment permitted by clause (j) or (n) of
Section 6.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary (other than

 

84



--------------------------------------------------------------------------------

directors’ qualifying shares) are sold) and (ii) sales, transfers, and other
dispositions of the Equity Interests of a Subsidiary by the Borrower or a
Subsidiary to the extent such sale, transfer or other disposition would be
permissible as an Investment in a Subsidiary permitted by Section 6.04(e) or
(u);

(e) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Subsidiary;

(f) non-exclusive licenses or sublicenses of IP Rights granted in the ordinary
course of business or other licenses or sublicenses of IP Rights granted in the
ordinary course of business that do not materially interfere with the business
of the Borrower or any Subsidiary;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, and transfers of property arising from foreclosure or similar action with
regard to, any asset of the Borrower or any Subsidiary;

(h) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(i) dispositions permitted by Section 6.08;

(j) dispositions set forth on Schedule 6.05;

(k) sales, transfers or other dispositions of (i) accounts receivable or
(ii) promissory notes in the ordinary course of business within the People’s
Republic of China, in each case of clauses (i) and (ii), in connection with
Permitted Receivables Facilities;

(l) dispositions in connection with the Post-Signing Reorganization;

(m) dispositions made with the prior written consent of the Required Lenders;

(n) sales, transfers or other dispositions of any assets (including Equity
Interests) (A) acquired in connection with any acquisition or other investment
permitted under Section 6.04, which assets are not used or useful to the core or
principal business of the Borrower and the Subsidiaries and/or (B) made to
obtain the approval of any applicable antitrust authority in connection with an
acquisition permitted under Section 6.04;

(o) sales, transfers or other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

(p) dispositions made in accordance with the Approved Budget.

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a)(iii), (a)(iv), (b) and (m) (to
the extent the Required Lenders waived such requirement pursuant to such
consent)) shall be made for fair value (as determined in good faith by the
Borrower), and at least 75% of the consideration from all sales, transfers,
leases and other dispositions permitted hereby (other than those permitted by
clause (b), (d), (g), (h) or (m)) since the Effective Date, on a cumulative
basis, is in the form of cash or Permitted Investments.

 

85



--------------------------------------------------------------------------------

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any real property, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

SECTION 6.07. Hedging Agreements. The Borrower shall not, nor shall it permit
any Subsidiary to, enter into any Hedging Agreement other than Hedging
Agreements (including any Back to Back Arrangements) entered into in the
ordinary course of business and not for speculative purposes.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

(i) any Subsidiary of the Borrower may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests;

(ii) for any taxable period for which (A) any Subsidiaries of the Borrower are
members of a consolidated, combined or similar income tax group for U.S. federal
and/or applicable state, local or non-U.S. income or corporation Tax purposes of
which a direct or indirect parent of such Subsidiary is the common parent (a
“Tax Group”) or (B) the assets, income, profits or operations of such
Subsidiaries are otherwise reflected on any tax return of any direct or indirect
parent of such Subsidiaries (a “Tax Inclusion”), Restricted Payments may be made
in an amount not in excess of (A) in the case of a Tax Group, the U.S. federal,
state, local or non-U.S. income Taxes that such Subsidiaries would have paid had
such Subsidiaries been a stand-alone taxpayer (or a stand-alone group) or (B) in
the case of a Tax Inclusion, the portion of any Taxes on any such tax return for
such taxable period that is attributable to the assets, income, profits or
operations of the applicable Subsidiaries, net of any credits for any foreign
Taxes allocable to such Tax Inclusion, calculated as if such parent had claimed
such credits to the full extent permissible; and

(iii) any Subsidiary of the Borrower may make any Restricted Payment to give
effect to the Post-Signing Reorganization.

(b) The Borrower will not, nor will it permit any Subsidiary to, prepay, redeem,
purchase or otherwise satisfy any Material Indebtedness (collectively,
“Restricted Debt Payments”), except for (i) payments of Indebtedness created
under this Agreement or any other Loan Document, (ii) the Adequate Protection
Payments, (iii) the payment by the Debtors of any prepetition amounts then due
and owing pursuant to any First Day Order, (iv) payments of Indebtedness to the
extent contemplated by the Post-Signing Reorganization, (v) prepayments or
repayments of intercompany Indebtedness, provided that (i) the aggregate amount
of such payments by any Loan Party to any Chinese Subsidiary pursuant to this
clause (v)(i) shall not, at the time any such payment is made and after giving
effect thereto, cause clause (a) of the Non-Guarantor Basket to be exceeded and
(ii) the aggregate amount of such payments by any Loan Party to any Subsidiary
that is not a Loan Party (other than the Chinese Subsidiaries) pursuant to this
clause (v)(ii) shall not, at the time any such payment is made and after giving
effect thereto, cause clause (b) of the Non-Guarantor Basket to be exceeded,
(vi) the payment by non-Debtors of Indebtedness owing to Persons other than the
Borrower or its Affiliates and the refinancing by non-Debtors of Indebtedness
owing to Persons other than the Borrower or its Affiliates with the proceeds of
other

 

86



--------------------------------------------------------------------------------

Indebtedness of non-Debtors as permitted under Section 6.01 and (vii) other
payments of Indebtedness to the extent set forth in the Approved Budget.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any assets to, or
purchase, lease or otherwise acquire any assets from, or otherwise engage in any
other transactions involving aggregate consideration in excess of €2,500,000
with, any of its Affiliates, except (i) transactions that are at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(ii) transactions between or among the Loan Parties not involving any other
Affiliate, (iii) investments, loans and advances to Subsidiaries permitted under
Section 6.04 and any other transaction involving the Borrower and the
Subsidiaries permitted under Section 6.03 to the extent such transaction is
between the Borrower and one or more Subsidiaries or between two or more
Subsidiaries and Section 6.05 (to the extent such transaction is not required to
be for fair value thereunder), (iv) the payment of reasonable fees to directors
of the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers, consultants or
employees of the Borrower or the Subsidiaries in the ordinary course of
business, (v) transactions required to be entered into to give effect to the
Post-Signing Reorganization; (vi) employment and severance arrangements entered
into in the ordinary course of business between the Borrower or any Subsidiary
and any employee thereof and approved by the Borrower’s board of directors; and
(vii) payments made to other Subsidiaries arising from or in connection with any
customary tax consolidation and grouping arrangements.

SECTION 6.10. Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its assets that are Collateral or
required to be Collateral to secure the Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests, to make or repay loans or advances to the Borrower or any
Subsidiary, to Guarantee Indebtedness of the Borrower or any Subsidiary, to
transfer any of its properties or assets to the Borrower or any Subsidiary or to
grant Liens on its assets (including Equity Interests) to the Administrative
Agent; provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by this Agreement, any other Loan Document or the
SAPA, (B) in the case of any Subsidiary that is not a wholly owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreements; provided that such restrictions and
conditions apply only to such Subsidiary and to the Equity Interests of such
Subsidiary, (C) [reserved], (D) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or any assets of the Borrower
or any Subsidiary, in each case pending such sale; provided that such
restrictions and conditions apply only to such Subsidiary or the assets that are
to be sold and, in each case, such sale is permitted hereunder, (E) restrictions
and conditions existing on the Effective Date and identified on Schedule 6.10
(and any extension or renewal of, or any amendment, modification or replacement
of the documents set forth on such schedule that do not expand the scope of, any
such restriction or condition in any material respect), (F) restrictions and
conditions imposed by any agreement relating to Indebtedness of a non-Loan Party
Subsidiary permitted by clause (vii), clause (xvii) or clause (xviii) of
Section 6.01(a), in each case if such restrictions and conditions apply only to
such Subsidiary and its subsidiaries, (G) customary prohibitions, restrictions
and conditions contained in agreements relating to a Permitted Receivables
Facility, (H) [reserved], (I) any encumbrance or restriction under documentation
governing other Indebtedness of the Borrower and any Subsidiaries permitted to
be incurred

 

87



--------------------------------------------------------------------------------

pursuant to Section 6.01, provided that such encumbrances or restrictions will
not materially impair (1) the Borrower’s ability to make principal and interest
payments hereunder or (2) the ability of the Loan Party to provide any Lien upon
any of its assets that are Collateral or required to be Collateral,
(J) customary provisions in leases, licenses, sublicenses and other contracts
(including non-exclusive licenses and sublicenses of intellectual property)
restricting the assignment thereof, (K) restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent such
restriction applies only to the property securing such Indebtedness,
(L) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances); (M)
customary restrictions contained in leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (N) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Subsidiary and (O) customary net worth provisions contained in
real property leases entered into by any of the Subsidiaries, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to meet their ongoing obligations; and (ii) clause (a) of the
foregoing shall not apply to (A) restrictions and conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (v) of
Section 6.01(a) if such restrictions and conditions apply only to the assets
securing such Indebtedness and (B) customary provisions in leases and other
agreements restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents, Etc. The Borrower will not, nor
will the Borrower permit any of its Subsidiaries to, amend, modify or waive, its
certificate of incorporation, bylaws or other organizational documents, if the
effect of such amendment, modification or waiver would be materially adverse to
the Lenders without the consent of the Required Lenders.

SECTION 6.12. [Reserved].

SECTION 6.13. [Reserved].

SECTION 6.14. Changes in Fiscal Periods. The Borrower will not make any change
in fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders, to
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

SECTION 6.15. [Reserved].

SECTION 6.16. Limitation on Activities. Notwithstanding anything contained in
this Agreement:

(a) Neither the Borrower nor any Intermediate Holdco shall own or acquire any
assets or property or engage in any business activity, other than (i) the
ownership of Equity Interests in accordance with paragraph (b) below, (ii)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of the Borrower and its Subsidiaries, (iii) activities
directly relating to the offering, sale, issuance, incurrence and servicing,
purchase, redemption, amendment, exchange, refinancing or retirement of the
Obligations, (iv) activities undertaken with the purpose of fulfilling any of
its other obligations under the Loan Documents, the SAPA and the Hedging
Agreements, in each case to which it is a party, (v) activities directly

 

88



--------------------------------------------------------------------------------

related or reasonably incidental to the establishment and/or maintenance of its
corporate existence, including the ability to incur fees, costs and expenses
relating to such establishment and maintenance and the acquisition, holding or
disposition of assets permitted to be held by it under this Agreement or its
function as a holding company, (vi) the receipt of any Restricted Payments to
the extent permitted by Section 6.08 and the making of Restricted Payments to
the extent permitted by Section 6.08, (vii) incurring fees, costs and expenses
relating to overhead and general operating including professional fees for
legal, tax and accounting issues and paying taxes, (viii) providing
indemnification to officers and members of the board of directors (or similar
governing body), (ix) incurrence of the Obligations and other activities
incidental to the consummation of the Transactions, (x) the creation,
incurrence, assumption or existence of any Indebtedness or other liabilities in
accordance with paragraph (b) below, (xi) lending or borrowing intercompany
loans to the extent permitted by Section 6.01 and 6.04 and (xii) activities
reasonably incidental to the businesses or activities described in clauses
(i) through (xi) of this paragraph; and

(b) (i) The Borrower and each of the following Intermediate Holdco may only own
the following Equity Interests: (A) in the case of U.S. HoldCo 2, Equity
Interests of any Intermediate Holdco (other than, for the avoidance of doubt,
Luxco 2 or LuxCo 3), (B) in the case of U.S. HoldCo 1, Equity Interests of any
Subsidiary, (C) in the case of LuxCo 1, Equity Interests of LuxCo 2, (D) in the
case of LuxCo 2, Equity Interests of LuxCo 3 and (E) in the case of the
Borrower, Equity Interests of any Subsidiary, (ii) the only Indebtedness
pursuant to which the Borrower or an Intermediate Holdco may be a creditor must
be permitted under this Agreement and, to the extent required hereby, shall be
subordinated to the Obligations, subject to the Agreed Guaranty and Security
Principles, on the terms set forth in the Global Intercompany Note (or any other
agreement with substantially similar terms of subordination) and the
Pre-Petition Intercreditor Agreement as Intra-Group Indebtedness (as defined in
the Pre-Petition Intercreditor Agreement and (iii) neither the Borrower nor any
Intermediate Holdco shall grant any Liens over any of its assets other than
(x) to secure the Obligations or to secure Intra-Group Indebtedness, provided
such Indebtedness and Liens are subject to the terms of the Pre-Petition
Intercreditor Agreement in each case, (y) Liens in existence on the Effective
Date and set forth on Schedule 6.02, and (z) other Liens arising under
applicable Requirements of Law or the DIP Order (including the Carve-Out).

SECTION 6.17. [Reserved].

SECTION 6.18. IFRS Equity Amount. The Borrower shall not permit, as of the end
of each fiscal year, the aggregate amount directly or indirectly on-lent by the
Borrower (for any of its direct or indirect Subsidiaries (other than any Swiss
Entity)) to the Swiss Loan Parties (and its direct or indirect Subsidiaries,
where such direct or indirect Subsidiaries are organized under the laws of
Switzerland or, if different, are considered to be tax resident in Switzerland
for Swiss withholding tax purposes (“Verrechnungssteuer”)) (collectively, the
“Swiss Entities” and individually, a “Swiss Entity”) and outstanding at such
fiscal year-end to exceed the IFRS Equity Amount at such fiscal year-end, it
being understood and agreed that such on-lending during the year may exceed such
IFRS Equity Amount so long as such practice does not violate the abuse of law
principle according to the practice of the Swiss Federal Tax Administration.

SECTION 6.19. Orders. Notwithstanding anything to the contrary herein, no Loan
Party nor any other Subsidiary shall use any portion or proceeds of the Loans or
the Collateral, or disbursements set forth in the Approved Budget, for payments
or for purposes that would violate the terms of the DIP Order.

 

89



--------------------------------------------------------------------------------

SECTION 6.20. Insolvency Proceeding Claims. No Loan Party nor any other
Subsidiary shall incur, create, assume, suffer to exist or permit any other
superpriority administrative claim which is pari passu with or senior to the
claim of the Administrative Agent or the Lenders against the Debtors, except as
set forth in the DIP Order.

SECTION 6.21. Bankruptcy Actions. No Loan Party nor any other Subsidiary shall
seek, consent to, or permit to exist, without the prior written consent of the
Required Lenders, any order granting authority to take any action that is
prohibited by the terms of this Agreement, the DIP Order or the other Loan
Documents or refrain from taking any action that is required to be taken by the
terms of the DIP Order or any of the other Loan Documents.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. Each of following events shall constitute, an
“Event of Default” hereunder:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in this Agreement or any other Loan Document, or in
any report, certificate or financial statement furnished pursuant to or in
connection with this Agreement or any other Loan Document (including any Budget
Variance Report), shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the existence of
the Borrower), 5.11(a), 5.16 or Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days following the earlier of
(x) knowledge thereof by a Financial Officer of the Borrower or (y) written
notice thereof from the Administrative Agent or any Lender to the Borrower;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, premium or otherwise and regardless of amount) in respect
of any Material Indebtedness when and as the same shall become due and payable
(after giving effect to any applicable grace period under the documentation
representing such Material Indebtedness) (other than (x) the Obligations and
(y) any other Material Indebtedness incurred by the Debtor prior to the Petition
Date (or, if later, the date on which such Person became a Debtor) to the extent
the holders thereof are stayed from exercising remedies in connection therewith
as a result of the Chapter 11 Cases);

 

90



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired) (other
than (x) the Obligations and (y) any other Material Indebtedness incurred by the
Debtor prior to the Petition Date to the extent the holders thereof are stayed
from exercising remedies in connection therewith as a result of the Chapter 11
Cases) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf, or, in the case of any Hedging Agreement, the
applicable counterparty, to cause any Material Indebtedness to become due, or to
terminate or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (x) any secured Indebtedness that becomes due as a result of the
voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (y) any Indebtedness that becomes due as a result of a voluntary
refinancing thereof permitted under Section 6.01 or (z) termination events or
similar events occurring under any Hedging Agreement (other than a termination
event or similar event as to which the Borrower or any of its Subsidiaries is
the defaulting party) that constitutes Material Indebtedness (it being
understood that paragraph (f) of this Section 7.01 will apply to any failure to
make any payment required as a result of such termination or similar event);

(h) (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) liquidation, reorganization or other relief in
respect of any Material Subsidiary of the Borrower that is not a Debtor under
the Chapter 11 Cases or its debts, or of a substantial part of its assets, under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (B) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, administrative receiver,
administrator, receiver and manager or similar official for such Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered, unless
within five Business Days of any of the foregoing described in this clause
(i) such Subsidiary’s insolvency proceeding becomes jointly administered with
that of the Borrower, or (ii) any Material Subsidiary of the Borrower that is
not a Debtor under the Chapter 11 Cases (A) admits publicly its inability to pay
its debts as they fall due or (B) has a moratorium declared in relation to any
of its Indebtedness;

(i) Any Material Subsidiary of the Borrower that is not a Debtor under the
Chapter 11 Cases shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
State or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Material Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
unless (x) within five Business Days of any of the foregoing such Subsidiary’s
proceeding becomes jointly administered with that of the Borrower;

(j) [reserved];

(k) one or more judgments for the payment of money in an aggregate amount in
excess of €10,000,000 (other than any such judgment covered by insurance (other
than under a

 

91



--------------------------------------------------------------------------------

self-insurance program) to the extent a claim therefor has been made in writing
and liability therefor has not been denied by the insurer) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing and remain uncured, would
reasonably be expected to result in a Material Adverse Effect;

(m) any Lien securing any Obligation shall cease to be, or shall be asserted by
any Loan Party not to be, a valid and perfected first priority Lien (subject to
Liens permitted under Section 6.02 that have priority under applicable
Requirements of Law, as expressly provided in the Loan Documents or the DIP
Order (including the Carve-Out) or with the prior consent of the Required
Lenders) with respect to any material portion of the Collateral, except as a
result of (i) permission under any Loan Document (including the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents), (ii) the operation of the Agreed Guaranty and Security
Principles, (iii) [reserved] or (iv) as to Collateral consisting of Mortgaged
Property, to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage;

(n) any material Security Document shall cease to be, or shall be asserted by
any Loan Party not to be a legal, valid and binding obligation of any Loan Party
party thereto, except as expressly permitted hereunder or thereunder;

(o) any Guarantee purported to be created under any Loan Document shall cease to
be or shall be asserted by any Loan Party not to be, in full force and effect,
except as in accordance with the terms of the Loan Documents; or

(p) other than pursuant to the Chapter 11 Plan, a Change in Control shall occur;

(q) taking any action or actions adverse in any material respect to the
Administrative Agent and the Lenders or their rights and remedies hereunder,
under any other Loan Document, or their interest in the Collateral, or, other
than entry of the DIP Order or as otherwise permitted by the Loan Documents
(including the DIP Order), the entry of an order of the Bankruptcy Court
approving any motion in the Chapter 11 Cases with respect to: (A) obtaining
additional financing under Section 364(c) or Section 364(d) of the Bankruptcy
Code, or (B) except as provided in the DIP Order, using cash collateral of the
Administrative Agent and the other Secured Parties under Section 363(c) of the
Bankruptcy Code without the prior written consent of the Required Lenders;

(r) (x) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Loan Documents or the DIP Order without the written
consent of the Required Lenders, and such order is not stayed or reversed within
two Business Days after entry thereof, or (y) any Loan Party or any Subsidiary
shall fail to comply with the DIP Order or any other order with respect to the
Chapter 11 Cases (including the cash management order) affecting in any material
respect this Agreement and/or the other Loan Documents, in any material respect;

(s) the Bankruptcy Court’s entry of an order granting relief from the automatic
stay under Section 362 of the Bankruptcy Code to permit foreclosure or to
execute upon or enforce

 

92



--------------------------------------------------------------------------------

a Lien on any Collateral of a value in excess of €15,000,000, except as the
Required Lenders may reasonably approve in writing;

(t) entry of an order confirming or approving (or the filing by the Debtors of
any motion or pleading requesting confirmation of or otherwise in support of, or
the taking by the Debtors of any corporate action to approve) (i) a chapter 11
plan with respect to any Debtor other than an Acceptable Plan or filing of any
plan by the Debtors or support in the Bankruptcy Court of any plan that is not
an Acceptable Plan or (ii) a disclosure statement with respect to a chapter 11
plan with respect to any Debtor other than an Acceptable Plan;

(u) the appointment of (i) an interim or permanent trustee in the Chapter 11
Cases or the appointment of a trustee or an examiner in the Chapter 11 Cases
with expanded powers to operate or manage the financing affairs, the business,
or reorganization of the Loan Parties or (ii) a responsible officer or examiner
with enlarged powers relating to the operation of the business of any Debtor;

(v) (A) the dismissal or termination of any Chapter 11 Case or (B) any Loan
Party shall file a motion or other pleading seeking the dismissal of the Chapter
11 Cases under Section 1112 of the Bankruptcy Code or otherwise;

(w) conversion of the Chapter 11 Cases into cases under Chapter 7 of the
Bankruptcy Code;

(x) the Bankruptcy Court shall enter an order granting, relief from or modifying
the automatic stay of Section 362 of the Bankruptcy Code or otherwise
(A) approving any settlement or other stipulation not reasonably approved by the
Required Lenders with any creditor of any Loan Party providing for payments as
adequate protection or otherwise to such secured creditor (other than as
contemplated by the Loan Documents (including the DIP Orders) or as provided in
the Interim Cash Collateral Order as may be modified by the DIP Orders) or
(B) to permit other actions that would have a Material Adverse Effect on the
Debtors or their estates (taken as a whole);

(y) the existence of any claims or charges, or the entry of any order of the
Bankruptcy Court authorizing any claims or charges, other than in respect of
this Agreement and the other Loan Documents, or as otherwise permitted under the
applicable Loan Documents or permitted under the DIP Order, entitled to
superpriority administrative expense claim status against any Debtor pursuant to
Section 364(c)(1) of the Bankruptcy Code, pari passu with or senior to the
claims of the Administrative Agent and the Secured Parties under this Agreement
and the other Loan Documents, or there shall arise or be granted by the
Bankruptcy Court (i) any claim having priority over any or all administrative
expenses of the kind specified in clause (b) of Section 503 or clause (b) of
Section 507 of the Bankruptcy Code or (ii) any Lien on the Collateral having a
priority senior to or pari passu with the Liens and security interests granted
herein, except, in each case, for Liens permitted under Section 6.02 that have
priority under applicable Requirements of Law, as expressly provided in the Loan
Documents or the DIP Order (including the Carve-Out) or with the prior consent
of the Required Lenders;

(z) the DIP Order shall cease to create a valid and perfected Lien (to the
extent a valid and perfected Lien may be created thereby without any further
action other than the entry of and terms of the DIP Order) on the Collateral;

(aa) [reserved];

 

93



--------------------------------------------------------------------------------

(bb) [reserved];

(cc) [reserved];

(dd) [reserved];

(ee) any Debtor shall be enjoined from conducting any material portion of its
business, any disruption of the material business operations of the Debtors
shall occur, or any material damage to or loss of material assets of any Debtor
shall occur;

(ff) payment of, or granting adequate protection with respect to any
Indebtedness incurred by any Debtor prior to the Petition Date (other than as
contemplated by the Loan Documents (including the DIP Orders) or as provided in
the Interim Cash Collateral Order), unless otherwise agreed by the Required
Lenders;

(gg) [reserved];

(hh) [reserved]; or

(ii) the allowance of any claim or claims under section 506(c) of the Bankruptcy
Code against or with respect to any of the Pre-Petition Collateral (as defined
in the DIP Order) or the Collateral, or any surcharge pursuant to sections 105,
506(c), 552 or any other section of the Bankruptcy Code, in each case, other
than with respect to Liens permitted under the Loan Documents;

then, and in every such event, and at any time thereafter during the continuance
of such event, subject to the Interim Order or the Final Order, as applicable,
the Administrative Agent may, with the consent of the Required Lenders, and at
the request of the Required Lenders shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) deliver a
notice of an Event of Default, (ii) charge the default rate of interest on the
Loans and other outstanding Obligations pursuant to Section 2.13(c), (iii)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (iv) declare the Loans then outstanding and all accrued interest,
premiums, fees and expenses constituting the Obligations to be immediately due
and payable, (v) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law (including enforcement, as Administrative Agent, of all of the Liens and
security interests created pursuant to the Security Documents and enforcement of
the Obligations of the Guarantors. Notwithstanding anything to the contrary
herein, subject to the provisions of the DIP Order (x) the enforcement of
certain Liens or remedies with respect to the Collateral of the Debtors shall be
subject to five calendar days prior written notice (the “Remedies Notice
Period”) from the Administrative Agent (at the direction of the Required Lenders
pursuant to and in accordance with this Agreement) to the Debtors, and (y) after
expiration of the Remedies Notice Period, the Administrative Agent, on behalf of
the Secured Parties shall be entitled to exercise all rights and remedies
provided for in this Agreement, the DIP Order and the other Loan Documents, and
under applicable law. During the Remedies Notice Period, the Debtors shall be
entitled to seek an emergency hearing with the Bankruptcy Court for the sole
purpose of contesting whether an Event of Default has occurred and is
continuing.

SECTION 7.02. License; Access; Cooperation. Subject to any previously granted
licenses, the Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (to the
extent permitted under the applicable licenses

 

94



--------------------------------------------------------------------------------

and without payment of royalty or other compensation to any Person) any or all
Intellectual Property of Loan Parties, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral (in each case
after the occurrence, and during the continuance, of an Event of Default). The
Administrative Agent (together with its agents, representatives and designees)
is hereby granted a non-exclusive right to have access to, and a rent free right
to use, any and all owned or leased locations (including, without limitation,
warehouse locations, distribution centers and store locations) for the purpose
of arranging for and effecting the sale or disposition of Collateral, including
the production, completion, packaging and other preparation of such Collateral
for sale or disposition (it being understood and agreed that the Administrative
Agent and its representatives (and Persons employed on their behalf), may
continue to operate, service, maintain, process and sell the Collateral, as well
as to engage in bulk sales of Collateral).

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment and Other Matters.

(a) Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent (and, with respect to any
Non-U.S. Security Documents governed by the laws of the United Mexican States,
as comisionista pursuant to Articles 273 and 274 of the Mexican Commerce Code
(Código de Comercio)) under the Loan Documents and authorizes the Administrative
Agent to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s behalf. Each of the Secured Parties
appoints the Collateral Agent (as defined in the Security Documents) as its
representative (vertegenwoordiger/représentant) for the purposes of Article 5 of
the Belgian financial collateral law of 15 December 2004 (as amended from time
to time) (the “Belgian Financial Collateral Act”) for the purpose of executing,
perfecting, managing and enforcing the Security Documents governed by the laws
of Belgium and falling within the scope of the Belgian Financial Collateral Act.
Without limiting the foregoing, each Lender hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the Uniform Commercial Code or otherwise), for the benefit of the Secured
Parties, in assets in which, in accordance with the Uniform Commercial Code or
any other applicable Requirement of Law a security interest can be perfected by
possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly following the Administrative Agent’s request therefor, shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

 

95



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby;

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of the United
States of America, any State thereof or the District of Columbia, or any
Non-U.S. Material Jurisdiction, the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law;

(iii) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by such Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

(iv) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent. The terms
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender or as one of the Required Lenders, as applicable. The
Person serving as Administrative Agent and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

96



--------------------------------------------------------------------------------

(e) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

(f) The Administrative Agent may perform any of and all its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any of its Related Parties or any of its offices or branches. The Administrative
Agent and any such sub-agent may perform any of and all their respective duties
and exercise their respective rights and powers by or through their respective
Related Parties or any of their respective offices or branches. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

(g) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, State or foreign bankruptcy, insolvency, receivership ,
Examinership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and

 

97



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, Examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or the other
Secured Parties, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

(h) Notwithstanding anything herein to the contrary, the Lead Arranger shall not
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

(i) The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary shall have any rights as
a third party beneficiary of any such provisions. Each Secured Party, whether or
not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants,

 

98



--------------------------------------------------------------------------------

agreements or other terms or conditions set forth in this Agreement or any other
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in this Agreement or any
other Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or (vi) the creation, perfection or
priority of Liens on the Collateral. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower, any Subsidiary, or any
Lender.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

SECTION 8.03. Successor Administrative Agent.

(a) Subject to the terms of this paragraph, the Administrative Agent may resign
from its capacity as such upon 30 days’ notice of its intent to resign to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its intent to resign, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring

 

99



--------------------------------------------------------------------------------

Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Security Document for the
benefit of the Secured Parties, the retiring Administrative Agent shall continue
to be vested with such security interest as collateral agent for the benefit of
the Secured Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (i) above.

SECTION 8.04. Acknowledgements of Lenders.

(a) Each Lender acknowledges that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
respective Affiliates) as it shall from time to time deem appropriate, continue
to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Loans on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, this Agreement and each other Loan Document and each
other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on the Effective Date.

SECTION 8.05. Collateral Matters.

 

100



--------------------------------------------------------------------------------

(a) Except (x) with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.08, (y) with respect to a Secured Party’s right to
file a proof of claim in an insolvency proceeding or (z) as provided in the
Security Documents of a Non-U.S. Loan Party, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

(b) [reserved].

(c) The Secured Parties party hereto irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release or subordinate any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(a)(v). The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

(d) The Secured Parties hereby irrevocably authorize the Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including by accepting some or all of the applicable Collateral
in satisfaction of some or all of such Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to

 

101



--------------------------------------------------------------------------------

issue to each of the Secured Parties, ratably on account of the relevant
Obligations which were credit bid, interests, whether as equity, partnership,
limited partnership interests or membership interests, in any such acquisition
vehicle and/or debt instruments issued by such acquisition vehicle, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the applicable Secured Parties pro rata with their original
interest in such Obligations and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

SECTION 8.06. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

102



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) of this
Section), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax (to the extent fax information is
provided below), as follows:

(i) if to the Borrower, to it at:

Garrett Motion Inc.

47548 Halyard Drive

Plymouth, MI 48170

Attention: Jerome Maironi (jerome.maironi@garrettmotion.com)

With a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention:    Andrew G. Dietderich (dietdericha@sullcrom.com)    S. Neal
McKnight (mcknightn@sullcrom.com)

(ii) if to the Administrative Agent, to it at:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10014

Attention: Rohan Sushrut Parikh (rohan.sushrut.parikh@citi.com)

With a copy to:

Weil, Gotshal & Manges LLP

 

103



--------------------------------------------------------------------------------

767 Fifth Avenue

New York, NY 10153

Attention:    Justin D. Lee (justin.d.lee@weil.com)    Candace Arthur
(candace.arthur@weil.com)

(iii) if to any other Lender, to it at its address or email address (or fax
number) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) of this Section, shall be effective as provided in such paragraph.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet and intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications or may be
rescinded by any such Person by notice to each other such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agree that the Administrative Agent may, but shall not be
obligated to, make any Communications by posting such Communication on Debt
Domain, IntraLinks, SyndTrak or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Platform”).

(ii) Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent

 

104



--------------------------------------------------------------------------------

from time to time (including, as of the Effective Date, a user ID/password
authorization system) and the Platform is secured through a per-deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, each of the Lenders, the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Platform
and understands and assumes the risks of such distribution.

(iii) THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER,
OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON OR ENTITY
FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE PLATFORM EXCEPT TO
THE EXTENT SUCH DAMAGES ARE FOUND IN A FINAL AND NON-APPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE BAD FAITH, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF AN APPLICABLE PARTY OR ANY OF ITS RELATED
PARTIES.

(iv) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

(v) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, and the Lenders hereunder and under
the

 

105



--------------------------------------------------------------------------------

other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

(b) Except as provided in Sections 2.14(b) or 2.22, none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, the Administrative Agent and
the Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood and agreed that a waiver of any Default or Event of
Default will not constitute an increase in the Commitment of any Lender),
(ii) change the principal amount of any Loan or change the rate of interest
thereon, or change any fees payable hereunder (other than any prepayment premium
or fee provided by Section 2.11(f), which may be modified or waived by consent
of the Required Lenders), in each case without the written consent of each
Lender (it being understood and agreed that a waiver of any Default or Event of
Default will not constitute a change in the principal amount of any Loan),
(iii) postpone the scheduled maturity date of any Loan, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (it being
understood and agreed that a waiver of any Default or Event of Default will not
constitute a postponement of the scheduled maturity date of any loan, or the
date of any scheduled payment of principal, interest or fees payable hereunder),
(iv) change Section 2.18(a), Section 2.18(b), Section 2.18(c) or any other
Section hereof providing for the ratable treatment of the Lenders, in each case
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision of this Agreement or any other Loan
Document specifying the number or percentage of Lenders required to waive, amend
or otherwise modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as applicable), (vi) release all or substantially all of the
value of the Guarantees provided by the Loan Parties under the Security
Documents, in each case without the written consent of each Lender (except as
expressly provided in Section 9.14 or the Security Documents) (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Security Documents
shall not be deemed to be a release of any Guarantee, (vii) release all or
substantially all the Collateral from the Liens of the Security Documents
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations secured by the Security Documents shall not be deemed to

 

106



--------------------------------------------------------------------------------

be a release of the Collateral from the Liens of the Security Documents), (viii)
increase the aggregate principal amount of the DIP Term Loan Facility or waive,
amend or modify Section 6.01 or any defined term to permit the incurrence by the
Borrower or any Subsidiary of additional Indebtedness for borrowed money, in
each case, without the consent of each Lender, (ix) change the definition of
“Acceptable Plan” without the written consent of each Lender, (x) change the
rights of the Lenders to decline mandatory prepayments as provided in
Section 2.11, or (xi) [reserved]; provided further that (A) no such agreement
shall amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent, (B) [reserved], (C) [reserved] and (D) no amendment, waiver or other
modification of Section 1.10 of this Agreement may be effected without the
written consent of all Restricted Credit Parties. Notwithstanding any of the
foregoing, (1) no consent with respect to any waiver, amendment or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any waiver, amendment or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such waiver, amendment or other modification, (2) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent (i) to cure
any ambiguity, omission, mistake, defect or inconsistency, (ii) to comply with
local law or advice of local counsel, (iii) to cause any guarantee, collateral
security document (including Mortgages) or other document to be consistent with
this Agreement and the other Loan Documents or (iv) to give effect to the
provisions of Section 2.14(b) and (3) this Agreement may be amended to provide
for the extension of the Maturity Date as provided in Section 2.22, in each case
without any additional consents. Notwithstanding the foregoing, for purposes of
determining whether the Required Lenders have consented (or not consented) to
any amendment, modification, waiver, consent or other action, any Loans held by
an Interested Lender shall be deemed to have been voted in the same proportion
of the other Loans except with respect to any amendment, modification, waiver,
consent or other action (i) requiring the consent of all affected Lenders or all
Lenders, (ii) with respect to any Interested Lender, that alters such Interested
Lender’s pro rata share of any payments given to all Lenders, or (iii) that
affects an Interested Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any other Lender.

(c) [Reserved].

(d) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement or
any Security Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.

(e) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay,
(i) all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent, the Lead Arranger, and their respective Affiliates
(without duplication), including the reasonable fees and documented charges and
disbursements of a single primary counsel and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each appropriate jurisdiction, in connection with the structuring, arrangement
and

 

107



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein and any credit or
similar facility refinancing or replacing, in whole or in part, any of the
credit facilities provided for herein, as well as the preparation, negotiation,
execution, delivery and administration of this Agreement, the other Loan
Documents, in connection with the Chapter 11 Cases, or any waiver, amendments or
modifications of the provisions hereof or thereof, (ii) all reasonable,
documented and invoiced out-of-pocket expenses of the Ad Hoc Group Advisors
incurred by the Ad Hoc Group in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, as well as the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents in connection with the Chapter 11 Cases,
or any waiver, amendments or modifications of the provisions hereof or thereof
and (iii) all reasonable, documented and invoiced out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Lead Arranger, including
the reasonable, documented and invoiced fees, charges and disbursements of
counsel for any of the foregoing, including without limitation, the Ad Hoc Group
of Advisors, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Lead Arranger,
the Lenders, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of one firm of counsel for all such Indemnitees, taken as a whole,
and, if reasonably necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if reasonably necessary, of another firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for such affected Indemnitee)), and,
with respect to the Ad Hoc Group, the Ad Hoc Group Advisors, incurred by or
asserted against such Indemnitees arising out of, in connection with or as a
result of any actual or prospective claim, litigation, investigation or
proceeding relating to (i) the structuring, arrangement and syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, or (ii) any actual or
alleged presence or Release of Hazardous Materials on, at, to or from any
Mortgaged Property or any other property currently or formerly owned or operated
by the Borrower or any Subsidiary, or any other Environmental Liability related
in any way to the Borrower or any Subsidiary, in each case, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that the foregoing indemnity shall not, as to any
Indemnitee, apply to any losses, claims, damages, liabilities or related
expenses to the extent they are found in a final and non-appealable judgment of
a court of competent jurisdiction to have resulted from (A) the bad faith,
willful misconduct or gross negligence of such Indemnitee, (B) a claim brought
by the Borrower or any Subsidiary against such Indemnitee for material breach of
such Indemnitee’s obligations under this Agreement or any other Loan Document or
(C) a proceeding that does not involve an act or omission by the Borrower or any
of their respective Affiliates and that is brought by an Indemnitee against any
other Indemnitee (other

 

108



--------------------------------------------------------------------------------

than a proceeding that is brought against the Administrative Agent or any other
agent in its capacity or in fulfilling its roles as an agent hereunder or any
similar role with respect to the Indebtedness incurred or to be incurred
hereunder). This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent, or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent, or such Related Party, as applicable, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood and
agreed that the Borrower’s failure to pay any such amount shall not relieve the
Borrower of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as
applicable, was incurred by or asserted against the Administrative Agent in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent in connection with such capacity. The obligations
of the Lenders under this paragraph are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph).

(d) To the fullest extent permitted by applicable law, (i) the Borrower shall
not assert, or permit any of their respective Affiliates or Related Parties to
assert, and each hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of any
Indemnitee or Related Party of any Indemnitee or (ii) neither any Indemnitee nor
any other party to this Agreement or any other Loan Document shall be liable for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof; provided that nothing in this clause (ii) shall limit the expense
reimbursement and indemnification obligations of the Borrower set forth in
paragraphs (a) and (b) of this Section 9.03.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment, delegation
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign, delegate or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Lead Arranger, and, to the extent expressly contemplated hereby,
the Related Parties of any of the Administrative Agent, the Lead Arranger, and
any Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

109



--------------------------------------------------------------------------------

(b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) (x) prior to the date of the entry of the Final Order and
funding of the Delayed Draw Term Loan with the Consent of the Borrower (such
consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required (A) with respect to the relevant
incoming Lenders in connection with syndication for which it has provided its
approval (including by way of email) or (B) if an Event of Default has occurred
and is continuing; provided, further that at any time after the funding of the
Delayed Draw Term Loan, no consent of the Borrower shall be required for any
assignment unless such proposed assignment is to a Disqualified Institution.

(ii) Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment and delegation (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment and delegation or, if
no trade date is so specified, as of the date the Assignment and Assumption with
respect to such assignment and delegation is delivered to the Administrative
Agent) shall not be less than $5,000,000 (treating contemporaneous assignments
by or to two or more Approved Funds as a single assignment for purposes of such
minimum transfer amount), unless the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required, (B) each partial assignment and
delegation shall be made as an assignment and delegation of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
(C) the parties to each assignment and delegation shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that (1) only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments and delegations by or to two or more Approved Funds, (2) the
Administrative Agent may waive or reduce such fee in its sole discretion and
(3) with respect to any assignment and delegation pursuant to Section 2.19(b) or
9.02(c), the parties hereto agree that such assignment and delegation may be
effected pursuant to an Assignment and Assumption executed by the applicable
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto, and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.17(f) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned and
delegated by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such

 

110



--------------------------------------------------------------------------------

Lender’s account but have not yet been paid). Any assignment, delegation or
other transfer by a Lender of rights or obligations under this Agreement that
does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it, or
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

 

111



--------------------------------------------------------------------------------

(vii) In the case of any assignment, transfer or novation by a Lender to an
Eligible Assignee, or any participation by such Lender in favor of a
Participant, of all or any part of such Lender’s rights and obligations under
this Agreement or any of the other Loan Documents to the extent permitted
hereunder, such Lender and the Eligible Assignee or Participant (as applicable)
and any Loan Party incorporated in Luxembourg hereby agree that, for the
purposes of Article 1278 and/or Article 1281 of the Luxembourg Civil Code (to
the extent applicable), any assignment, amendment, transfer and/or novation of
any kind permitted under, and made in accordance with the provisions of, this
Agreement or any agreement referred to herein to which a Loan Party incorporated
in Luxembourg is a party (including any Security Document), any security created
or guarantee given under or in connection with this Agreement or any other Loan
Document shall be preserved and shall continue in full force and effect for the
benefit of such Eligible Assignee or Participant (as applicable).

(viii) In the case of any assignment, transfer or novation by a Lender to an
Eligible Assignee, or any participation by such Lender in favor of a
Participant, of all or any part of such Lender’s rights and obligations under
this Agreement or any of the other Loan Documents to the extent permitted
hereunder, such Lender and the Eligible Assignee or Participant (as applicable)
and any Loan Party incorporated in Romania hereby agree that, such assignment,
amendment, transfer and/or novation shall be made by maintaining in favor of the
Eligible Assignee or Participant the same transaction security expressed to be
governed by Romanian law (including without limitation the same rights and
priority ranking under such security) as at such time created in favor of such
Lender, in accordance with and as allowed by Article 1611 et sequitor and
Article 2343 et sequitor of the Romanian Civil Code.

(c) Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, sell participations to one or more Eligible Assignees
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and Loans); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations (C) the Borrower,
the Administrative Agent, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (D) the relationship between the Lender and
the Participant is that of a debtor and creditor (including in the bankruptcy or
similar event of the Lender) and (E) the Participant will under no circumstances
(x) be subrogated to, or substituted in respect of, the Lender’s claims under
this Agreement and (y) have otherwise any contractual relationship with, or
rights against, the Borrower under or in relation to this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii), (iii), (vi) or (vii) in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
and agreed that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment and delegation pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the

 

112



--------------------------------------------------------------------------------

extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the applicable Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to (x) a Disqualified
Institution, to the extent the list of Disqualified Institutions has been made
available to the Lenders, or (y) a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other “central” bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto

(e) [Reserved].

(f) Disqualified Institutions. The Administrative Agent (i) shall have no
obligation with respect to, and shall bear no responsibility or liability for,
the ascertaining, monitoring, inquiring or enforcing of the list of Persons who
are Disqualified Institutions (or any provisions relating thereto) at any time,
and shall have, and shall have no liability with respect to or arising out of
any assignment or participation of any Loans to any Disqualified Institution and
(ii) may share a list of Persons who are Disqualified Institutions with any
Lender, Participant, or any prospective assignee or Participant, upon request.
Notwithstanding anything to the contrary set forth in this Agreement, if the
applicable Borrower consents in writing to an Assignment and Assumption to any
Person or to otherwise permit any Person to become a Lender or Participant
hereunder, such Person shall not be considered a Disqualified Institution,
whether or not they would otherwise be considered a Disqualified Institution
pursuant to this Agreement.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the

 

113



--------------------------------------------------------------------------------

making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
Lead Arranger, any Lender or any Affiliate of any of the foregoing may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time this Agreement or any other Loan Document is executed and delivered or
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment or prepayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, subject to the DIP Order and the provisions thereof, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations then due of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations of the Borrower are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or

 

114



--------------------------------------------------------------------------------

tort or otherwise) based upon, arising out of or relating to this Agreement and
the transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Each party hereto irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of the Bankruptcy Court or, if such court denies
jurisdiction then any state or federal court sitting in the Borough of Manhattan
in the City of New York (and appellate courts thereof) (any such court referred
to in clauses (i) and (ii) above, the “Specified Court”), over any suit, action
or proceeding arising out of or relating to this Agreement and the other
Transactions, (ii) accepts for itself and in respect of its property the
jurisdiction of such Specified Courts and (iii) waives any objection to the
laying of venue of any such suit, action or proceeding brought in any such
Specified Courts and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum. Each party hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Lender may otherwise have to bring any action,
litigation or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 9.09 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, EACH LOAN PARTY THAT IS A PARTY HERETO THAT IS NOT A UNITED
STATES PERSON HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE BORROWER
AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON THEIR BEHALF, AND IN RESPECT OF THEIR PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

 

115



--------------------------------------------------------------------------------

BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors, it being understood
and agreed that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and any failure of such Persons acting on behalf of the
Administrative Agent, or the relevant Lender to comply with this Section 9.12
shall constitute a breach of this Section 9.12 by the Administrative Agent, or
the relevant Lender, as applicable, (b) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that to the extent practicable and permitted by law, the Borrower has
been notified prior to such disclosure so that the Borrower may seek, at the
Borrower’s sole expense, a protective order or other appropriate remedy), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, provided that each Lender and the
Administrative Agent shall use commercially reasonable efforts to ensure that
such Information is kept confidential in connection with the exercise of such
remedies (f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to the
Borrower or any Subsidiary and its obligations hereunder or under any other Loan
Document, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower, (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Affiliate of any of the foregoing on a non-confidential basis
from a source other than the Borrower or any Subsidiary, which source is not
known by the recipient of such information to be subject to a confidentiality
obligation or (j) to any credit insurance provider relating to the Borrower or
its Obligations. To the extent permitted by section 275 of the Australian PPSA,
the parties agree to keep all information of the kind mentioned in section
275(1) and 275(4) of the Australian PPSA confidential and not to disclose that
information to any other person, other than to the extent permitted hereunder.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or
their businesses, other than any such information that is available to the
Administrative Agent, any Lender on a nonconfidential basis prior to disclosure
by the Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each Loan Party that is a party
hereto acknowledges receipt of the relevant TTS EEA Privacy Statement accessible
at https://www.citibank.com/tts/sa/tts-privacy-

 

116



--------------------------------------------------------------------------------

statements/index.html (or such other URL or statement as a Lender may notify to
such Loan Party from time to time).

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation therein in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
participation therein but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or participation therein or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. Upon any sale or other transfer
by any Loan Party (other than to the Borrower or any other Loan Party) of any
Collateral in connection with the Post-Signing Reorganization, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. On the date on which all Obligations have been
paid in full in cash (other than contingent indemnification obligations not yet
accrued and payable), all obligations under the Loan Documents and all security
interests under the Security Documents shall be automatically released. In
connection with any termination or release pursuant to this Section 9.14, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
file or register in any office, or to evidence, such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. Each of the Secured Parties
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section.

SECTION 9.15. USA PATRIOT Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender, or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act,
and each Loan Party agrees to provide such information from time to time to such
Lender, and the Administrative Agent, as applicable.

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their respective Affiliates, on the one hand, and
the Administrative Agent, the Lead Arranger, the Lenders, and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lead Arranger, the Lenders, or their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the Lead
Arranger, the Lenders, and their respective Affiliates may be

 

117



--------------------------------------------------------------------------------

engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Lead Arranger, the Lenders, or any of their respective Affiliates has
any obligation to disclose any of such interests to the Borrower, the
Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Lead
Arranger, the Lenders, or any of their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Lenders’ employees and representatives willing to receive such MNPI (such
employees and representatives, “Private-Siders”); and (ii) if the Borrower has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform as is
designated for Private-Siders. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Lenders’ public-side employees and
representatives who do not wish to receive MNPI (such employees and
representatives, “Public-Siders”), and the Administrative Agent shall be
entitled to rely on any such designation by the Borrower without liability or
responsibility for the independent verification thereof.

SECTION 9.18. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

118



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.19. [Reserved].

SECTION 9.20. Swiss Limitations. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, the obligations of any Swiss Loan
Party and the rights of the Administrative Agent and any other Secured Party
under this Agreement or any other Loan Document are subject to the following
limitations:

(a) If and to the extent a guarantee or security granted, indemnity or other
obligation assumed by a Swiss Loan Party under this Agreement or any other Loan
Document guarantees or secures obligations of any of its (direct or indirect)
parent companies (upstream security) or sister companies (cross-stream security)
(the “Upstream or Cross-Stream Secured Obligations”) and if and to the extent
using the proceeds from the enforcement of such guarantee, security, indemnity
or other obligation to discharge the Upstream or Cross-Stream Secured
Obligations would be unlawful under Swiss corporate law (inter alia, prohibiting
capital repayments or violation of the legally protected reserves (gesetzlich
geschützte Reserven) at such time, the proceeds from the enforcement of such
guarantee, security, indemnity or other obligation to be used to discharge the
Upstream or Cross-Stream Secured Obligations shall be limited to the maximum
amount of such Swiss Loan Party’s freely disposable shareholder equity at the
time of enforcement (the “Maximum Amount”); provided that such limitation is
required under the applicable Swiss corporate law at that time; provided,
further, that such limitation shall not free that Swiss Loan Party from its
obligations in excess of the Maximum Amount, but merely postpone the performance
date of those obligations until such time or times as performance is again
permitted under then applicable Swiss corporate law. This Maximum Amount of
freely disposable shareholder equity shall be determined in accordance with
Swiss law and applicable Swiss accounting principles.

(b) In respect of Upstream or Cross-Stream Secured Obligations, each Swiss Loan
Party shall, as concerns the proceeds resulting from the enforcement of any
guarantee or security granted or indemnity or other obligation assumed by such
Swiss Loan Party under this Agreement or any other Loan Document, if and to the
extent required by applicable law in force at the relevant time:

(i) procure that such enforcement proceeds can be used to discharge Upstream or
Cross-Stream Secured Obligations without deduction of Swiss Anticipatory Tax by
discharging the liability to such tax by notification pursuant to applicable law
(including double tax treaties) rather than payment of the tax;

(ii) if the notification procedure pursuant to sub-paragraph (i) above does not
apply and subject to paragraph (c) below, deduct the Swiss Anticipatory Tax at
such rate (currently 35% at the date of this Agreement) as is in force from time
to time from any such enforcement proceeds used to discharge Upstream or
Cross-Stream Secured Obligations, and pay, without delay, any such taxes
deducted to the Swiss Federal Tax Administration;

 

119



--------------------------------------------------------------------------------

(iii) notify the Administrative Agent that such notification or, as the case may
be, deduction has been made, and provide the Administrative Agent with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such taxes deducted have been paid to the Swiss Federal
Tax Administration; and

(iv) in the case of a deduction of Swiss Anticipatory Tax,

(A) use its best efforts to ensure that any person, that is entitled to a full
or partial refund of the Swiss Anticipatory Tax deducted from such enforcement
proceeds, will, as soon as possible after such deduction request a refund of the
Swiss Anticipatory Tax under applicable law (including tax treaties), and pay to
the Administrative Agent upon receipt any amount so refunded; and

(B) if the Administrative Agent or any other Secured Party is entitled to a full
or partial refund of the Swiss Anticipatory Tax deducted from such payment, and
if requested by the Administrative Agent or such Secured Party, shall provide
that Administrative Agent or the respective Secured Party those documents that
are required by law and applicable tax treaties to be provided by the payer of
such tax to prepare a claim for refund of Swiss Anticipatory Tax.

(c) If a Swiss Loan Party is required to deduct Swiss Anticipatory Tax pursuant
to paragraph (b)(ii) above at the time the Administrative Agent is enforcing
security interests granted by the Borrower, the Administrative Agent shall, upon
request of such Swiss Loan Party, deduct from the proceeds received from the
enforcement of such security interests the Swiss Anticipatory Tax at such rate
(35% at the date of this Agreement) as is in force from time to time and shall
pay without delay, any such taxes deducted to the Swiss Federal Tax
Administration;

(d) If a Swiss Loan Party is obliged to withhold Swiss Anticipatory Tax in
accordance with paragraph (b) above, the Administrative Agent shall be entitled
to further enforce the guarantee or security granted or indemnity or other
obligation assumed by such Swiss Loan Party under this Agreement or any other
Loan Document and/or further apply proceeds therefrom against Upstream or
Cross-Stream Secured Obligations up to an amount which is equal to that amount
which would have been obtained if no withholding of Swiss Anticipatory Tax were
required, whereby such further enforcements/applications of proceeds shall
always be limited to the maximum amount of the freely distributable capital of
such Swiss Loan Party as set out in paragraph (a) above.

(e) If and to the extent requested by the Administrative Agent or if and to the
extent required under Swiss mandatory law applicable at the relevant time, in
order to allow the Administrative Agent or the Secured Parties to obtain a
maximum benefit under the guarantee or security granted or indemnity or other
obligation assumed by such Swiss Loan Party, such Swiss Loan Party shall, and
any parent company of such Swiss Loan Party incorporated in Switzerland being a
party to this Agreement shall procure that such Swiss Loan Party will, promptly
take and promptly cause to be taken any action, including the following:

(i) the passing of any shareholders’ resolutions or quotaholders’ resolutions,
as the case may be, to approve the use of the enforcement proceeds, which may be
required as a matter of Swiss mandatory law in force at the time of the
enforcement of the Upstream or Cross-Stream Secured Obligations in order to
allow a prompt use of the enforcement proceeds;

(ii) preparation of up-to-date audited balance sheet of that Swiss Loan Party;

 

120



--------------------------------------------------------------------------------

(iii) statement of the auditors of that Swiss Loan Party confirming the Maximum
Amount;

(iv) conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);

(v) revaluation of hidden reserves (to the extent permitted by mandatory Swiss
law);

(vi) to the extent permitted by applicable law and Swiss accounting standards,
write-up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of realization, however, only if such assets are not necessary for the that
respective Swiss Loan Party’s business (nicht betriebsnotwendig); and

(vii) all such other measures necessary or useful to allow such Swiss Loan Party
to use enforcement proceeds as agreed hereunder with a minimum of limitations.

SECTION 9.21. Romanian Standard Clauses. For the purpose of Article 1.202 and
Article 1.203 of the Romanian Civil Code, each Romanian Loan Party expressly
accepts and acknowledges each and all Sections and Schedules of this Agreement
which:

(a) stipulate in favor of the Lenders:

(i) limitation of liability;

(ii) the right to unilaterally terminate the Agreement; or

(iii) the right to suspend the enforcement of the Finance Parties’ obligations;
or

(b) stipulate to the detriment of the Romanian Loan Party:

(i) forfeiture of rights;

(ii) forfeiture of the benefit of time;

(iii) limitation of the right to raise exceptions;

(iv) limitation of the freedom to contract with other persons;

(v) tacit renewal of the Agreement;

(vi) applicable law;

(vii) arbitration clauses or clauses derogating from the competence of courts,

for the avoidance of doubt, including, without limitation, the following
Sections Article IV (Conditions), Article V (Affirmative Covenants), Article VI
(Negative Covenants), Article VIII (The Administrative Agent), Article IX
(Miscellaneous), Section 9.02 (Waivers and Amendments) and 9.09 (Governing Law.
Jurisdiction. Process Agent).

SECTION 9.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document

 

121



--------------------------------------------------------------------------------

in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Requirements of Law).

SECTION 9.23. DIP Order Controls. Notwithstanding anything herein to the
contrary, in the event of a conflict between the terms and provisions of this
Agreement or any other Loan Document and the DIP Order, the terms and provisions
of the applicable DIP Order shall control.

SECTION 9.24. Acknowledgement Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provision below applicable notwithstanding that the Loan Documents and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.

[Signature Pages Follow]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GARRETT MOTION INC., as the Borrower

By:

 

/s/ Sean Deason

  Name: Sean Deason   Title: Chief Financial Officer

 

[Signature Page to Garrett Motion DIP Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:

 

/s/ David L. Smith

  Name: David L. Smith   Title: Vice President and Director

 

[Signature Page to Garrett Motion DIP Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender

By:  

/s/ David L. Smith

  Name: David L. Smith   Title: Vice President and Director

 

[Signature Page to Garrett Motion DIP Credit Agreement]